Exhibit 10.1

SEBAGO LAKE LLC

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

 

THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATES OR OTHER JURISDICTIONS. THEY
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND THE REGISTRATION AND QUALIFICATION
REQUIREMENTS OF SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND SUCH LAWS PURSUANT TO REGISTRATION,
QUALIFICATION, OR EXEMPTION THEREFROM AND IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE OR OTHER SECURITIES
COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THE OFFERING MATERIALS, AND ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.




1

 





--------------------------------------------------------------------------------

SEBAGO LAKE LLC

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

This Limited Liability Company Agreement, dated as of June 20, 2017, is entered
into by and between Owl Rock Capital Corporation and Regents of the University
of California (collectively, the “Members”).

WHEREAS, Sebago Lake LLC (the “Company”) was formed as a limited liability
company under the Act (as defined below), upon the filing of a Certificate of
Formation with the Secretary of State of the State of Delaware on May 3, 2017;

WHEREAS, pursuant to the Certificate of Formation, the Company’s initial name
was “Strategic Loan Fund LLC;”

WHEREAS, Owl Rock Capital Corporation is party to a Limited Liability Company
Agreement of Strategic Loan Fund, dated as of May 10, 2017 (the “Prior LLC
Agreement”);

WHEREAS, the Company’s name was changed from “Strategic Loan Fund LLC” to
“Sebago Lake LLC”, upon the filing of a Certificate of Amendment to the
Certificate of Formation with the Secretary of State of the State of Delaware on
May 16, 2017;

WHEREAS, the Members desire to amend and restate the Prior LLC Agreement in its
entirety as herein set forth, such amendment and restatement to become effective
as of the date hereof, to set forth the terms of a co-managed limited liability
company under the Act for the purposes and pursuant to the terms set forth
herein;

NOW THEREFORE, in consideration of the mutual agreements set forth below, and
intending to be legally bound, the Members hereby agree as follows:

Article I.DEFINITIONS

For purposes of this Agreement, the following terms shall have the following
meanings:

“1940 Act”: the U.S. Investment Company Act of 1940, as amended.

“Acceptance Period”: the meaning set forth in Section 7.01(f).

“Act”: the Delaware Limited Liability Company Act, as from time to time in
effect.

“Administrative Agent”: Owl Rock Capital Advisors LLC or an Affiliate thereof
retained by the Company with Approval to perform administrative services for the
Company.

“Administrative Services Agreement”: the Administrative Services Agreement
between the Company and the Administrative Agent, as amended from time to time
with Approval.

“Affiliate”: with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.

“Agreement”: this Amended and Restated Limited Liability Company Agreement, as
it may from time to time be further amended.

“Allocation Requirements”: the meaning set forth in Section 6.07(b).

“Alternative Investment Vehicle”: the meaning set forth in Section 3.05.

1

 

 

--------------------------------------------------------------------------------

“Approval”: as to any matter requiring approval hereunder, the approval or
subsequent ratification by the Members.  All matters requiring “Approval” shall
require the unanimous approval of both Members.

“Broadly Syndicated Loans”: syndicated loans that are not primarily underwritten
or co-underwritten by Owl Rock’s  investment adviser or an Affiliate thereof.

“Capital Account”: as to each Member, the capital account maintained on the
books of the Company for such Member in accordance with Section 4.01.

“Capital Commitment”: as to each Member, the total amount set forth on the
Member List, which is contributed and agreed to be contributed to the Company by
such Member as a Capital Contribution.  

“Capital Contribution”: as to each Member, the aggregate amount of cash actually
contributed to the equity capital of the Company by such Member as set forth in
Section 3.01. The Capital Contribution of a Member that is an assignee of all or
a portion of an equity interest in the Company shall include the Capital
Contribution of the assignor (or a pro rata portion thereof in the case of an
assignment of less than the entire interest of the assignor). Notwithstanding
the foregoing, and subject to Approval, each Member shall be permitted to make a
Capital Contribution to the Company in the form of interests in Investments
currently owned by the Member. These contributed interests shall be valued in
accordance with this Agreement.

“Cause Event”: (i) the bankruptcy, insolvency, dissolution or liquidation of a
Member, or the making of an assignment for the benefit of creditors by a Member,
or a default under Section 3.02 by a Member which remains uncured or unwaived
after the expiration of the cure period set forth in Section 3.02; (ii) the
institution of any lawsuits or legal proceedings against a Member or, solely
with respect to Owl Rock, the investment adviser of Owl Rock if such lawsuit or
legal proceeding is likely to have a material adverse effect on such Member’s
ability to perform its obligations under this Agreement; provided, that the
institution of any lawsuit or legal proceeding against a Member by the other
Member shall not be a Cause Event; (iii) the commencement of any formal
enforcement investigation of a Member or, solely with respect to Owl Rock, the
investment adviser of Owl Rock by the SEC or any other U.S. or foreign federal
regulatory or administrative body that involves an allegation of a violation of
law by any such person and that is likely to have a material adverse effect on
such Member’s ability to perform its obligations under this Agreement; or
(iv) any other act or omission by a Member or, solely with respect to Owl Rock,
the investment adviser of  Owl Rock that, in the reasonable judgment of the
other Member, (A) causes or is likely to cause such other Member or its
Affiliates to receive materially adverse publicity or (B) otherwise materially
adversely affects or may materially adversely affect the reputation of such
other Member or its Affiliates.

“Certificate of Formation”: the certificate of formation for the Company filed
under the Act, as from time to time amended.

“Code”: the Internal Revenue Code of 1986, as from time to time amended.

“Company”: the limited liability company created and existing pursuant to the
Certificate of Formation and this Agreement.

“Company Counsel”: the meaning set forth in Section 10.10.

“Default Date”: the meaning set forth in Section 3.02(a).

“Default Loan”: the meaning set forth in Section 3.02(b)(iii).

“Defaulting Member”: the meaning set forth in Section 3.02(a).

“Disclosure Laws”: the meaning set forth in Section 9.04(d).

“Electing Member”: has the meaning set forth in Section 8.03(e).

2

 

 

--------------------------------------------------------------------------------

“Election to Purchase”: has the meaning set forth in Section 8.03(e).

“ERISA”: the Employee Retirement Income Security Act of 1974, as from time to
time amended.

“ERISA Plan”: a Person that is an “employee benefit plan” within the meaning of,
and subject to the provisions of, ERISA.

“ESG”: the meaning set forth in Section 10.16.  

“ESG Policy”: the meaning set forth in Section 10.16.

“Expenses”: all costs and expenses, of whatever nature, directly or indirectly
borne by the Company, including, without limitation, those borne under the
Administrative Services Agreement, any sub-administrative services agreement or
borne with respect to any Financing Subsidiary.

“Facility”: the meaning set forth in Section 2.04(b)(iv).

“Financing Subsidiary”: shall mean a direct or indirect subsidiary of the
Company, including without limitation a bankruptcy remote special purpose entity
that will enter into a credit facility or issue debt.

“GAAP”: United States generally accepted accounting principles.


“GAAP Profit or GAAP Loss”: as to any transaction or fiscal period, the net
income or loss of the Company under GAAP.

“Harm”: the meaning set forth in Section 6.08(a).

“Illiquid Security”: any security other than one which is marketable. For
purposes of this definition, a security is marketable only if it (i) is traded
on or through a national or other established securities exchange or the
National Association of Securities Dealers, Inc. Automated Quotation System,
(ii) can be sold, with or without volume limitations, to the general public by a
Member receiving a distribution of such security, and (iii) is not subject to
contractual restrictions on transfer.

“Independent Valuation Firm”: any of Duff & Phelps Corporation, Houlihan Lokey,
Inc., Lincoln International, Valuation Research Corporation or, Alvarez &
Marsal.

“Investment”: an investment of any type held, directly or indirectly, by the
Company from time to time. By way of example, Investments may include loans,
notes and other debt instruments, total return swaps and other derivative
instruments, participation interests, warrants, equity securities including
common stock, preferred stock and structured equity products, portfolios of any
of the foregoing and derivative instruments related to any of the foregoing.
Investments do not include interests in Subsidiaries.

“Investor Laws”: the meaning set forth in Section 7.02.

“LIBOR Rate”: the three-month London InterBank Offered Rate, which for purposes
hereof shall be deemed to equal for each day of a calendar quarter such rate as
of the first day of such quarter.

“Member”: each Person identified as a Member in the first sentence hereof, and
any Person that is or becomes a Member of the Company.

“Member List”: the meaning set forth in Section 2.07.

“Notice of Intent”: the meaning set forth in Section 7.01(f).

3

 

 

--------------------------------------------------------------------------------

“Organization Costs”: all out-of-pocket costs and expenses reasonably incurred
directly by the Company or indirectly for the Company by a Member or its
Affiliates in connection with the formation, capitalization and financing of the
Company, the initial offering of Company interests to Owl Rock and Regents, and
the preparation by the Company to commence its business operations, including,
without limitation, reasonable and documented (i) fees and disbursements of
legal counsel to the Company or its Affiliates, the Administrative Agent or its
Affiliates, and to Owl Rock and Regents (ii) accountant fees and other fees for
professional services, (iii) travel costs and other out-of-pocket expenses, and
(iv) costs incurred in connection with the establishment of any Facility. The
Company shall also pay or make capital contributions or advances to any
Financing Subsidiary relating to, the organizational costs and expenses of any
Financing Subsidiary, including costs associated with borrowing money and
entering into credit facilities. For the avoidance of doubt, the Company shall
be responsible for all out-of-pocket costs incurred by a Member in connection
with the organization of the Company, including but not limited to, reasonable
legal expenses incurred in connection with the preparation and negotiation of
this Agreement.

“Owl Rock”: Owl Rock Capital Corporation, or any Person substituted for Owl Rock
Capital Corporation, as a Member pursuant to the terms of this Agreement.

“Partnership Representative”: has the meaning set forth in Section 6.09(b).

“Person”: shall include an individual, corporation, partnership, association,
joint venture, company, limited liability company, trust, governmental authority
or other entity.

“Portfolio Company”: with respect to any Investment, any Person that is the
issuer of any equity securities, equity-related securities or obligations, debt
instruments or debt-related securities or obligations (including senior debt
instruments, including investments in senior loans, senior debt securities and
any notes or other evidences of indebtedness, preferred equity, warrants,
options, subordinated debt, mezzanine securities or similar securities or
instruments) that are the subject of such Investment. Portfolio Companies do not
include Subsidiaries.

 

“Prior Approval”: as to any matter requiring Prior Approval hereunder, the prior
approval of the Members. All matters requiring “Prior Approval” shall require
the unanimous Prior Approval of both Members.

“Prior LLC Agreement”: has the meaning set forth in the recitals.

“Proceeding”: has the meaning set forth in Section 6.08(a).

“Profit or Loss”: as to any transaction or fiscal period, the GAAP Profit or
GAAP Loss with respect to such transaction or period, with such adjustments
thereto as may be required by this Agreement; provided that in the event that
the Value of any Company asset is adjusted under Section 9.05, the amount of
such adjustment shall in all events be taken into account in the same manner as
gain or loss from the disposition of such asset for purposes of computing Profit
or Loss, and the gain or loss from any disposition of such asset shall be
calculated by reference to such adjusted Value; and provided further, that GAAP
Profit or GAAP Loss may be adjusted with Approval to amortize Organization Costs
over four years.

“Proportionate Share”: as to any Member, the percentage that its Capital
Contribution represents of all Capital Contributions.

“Regents”: The Regents of the University of California, or any Person
substituted for Regents as a Member pursuant to the terms of this Agreement.

“Reserved Amount”: the meaning set forth in Section 5.04(a).

“Revolving Credit Loan”: any revolving credit facility or similar credit
facility provided by the Company or any Financing Subsidiary, directly or
indirectly, to a borrower or acquired from another Person.

“SEC”: the U.S. Securities and Exchange Commission.

4

 

 

--------------------------------------------------------------------------------

“Securities Act”: means the U.S. Securities Act of 1933, as amended.

“Senior Secured Loans”: senior secured loans that are secured by a first lien on
some or all of the obligor’s assets, including, without limitation, traditional
senior secured loans and any related Revolving Credit Loan or delayed draw loan.

“Tax Liability”: as to any Member and any fiscal period, the amount of net
taxable income allocated to such Member for U.S. federal income tax purposes in
the Company income tax return filed or to be filed by the Company with respect
to such period, multiplied by the highest combined marginal U.S. federal, state
and local income tax rates for individuals in New York, New York on each item of
taxable income, taking into account (i) the non-deductibility of any item for
state or local income tax purposes that is deductible for federal income tax
purposes, (ii) the deductibility for federal income tax purposes of state or
local income taxes, and (iii) the deductibility of any item for state income tax
purposes that is not deductible for federal income tax purposes. The Tax
Liability for any fiscal period in which such Member was allocated net loss for
federal income tax purposes shall be deemed to equal zero.

“Tax Matters Member”: the meaning set forth in Section 6.09(a).

“Treasury Regulations”: all final and temporary federal income tax regulations,
as amended from time to time, issued under the Code by the United States
Treasury Department.

“Valid Company Purposes”: (i)  making Investments or acquiring assets (other
than temporary investments), (ii)  satisfying funding or other obligations with
respect to all Investments including any ongoing funding obligations relating to
all Revolving Credit Loans that are revolving loans and delayed draw term loans,
(iii) funding Reserved Amounts, (iv) making protective investments (including
making protective advances and/or exchanges), which may require capital
commitments and ongoing obligations of the Company or any Financing Subsidiary,
(v) making, at the Members’ election, capital contributions to avoid or cure any
borrowing base deficiency, default, event of default, potential termination
event or termination event relating to any indebtedness incurred by the Company
or a Financing Subsidiary and repaying such indebtedness, or (vi)  paying
Company Expenses, Organizational Costs, and such other costs and expenses as set
forth herein.

“Valuation Date”: the meaning set forth in Section 9.05(a).

“Value”: as of the date of computation with respect to some or all of the assets
of the Company or any assets acquired by the Company, the value of such assets
determined in accordance with Section 9.05.

Article II.GENERAL PROVISIONS

Section 2.01Formation of the Limited Liability Company. The Company was formed
under and pursuant to the Act upon the filing of the Certificate of Formation in
the office of the Secretary of State of the State of Delaware, and the Members
hereby agree to continue the Company under and pursuant to the Act. The Members
agree that the rights, duties and liabilities of the Members shall be as
provided in the Act, except as otherwise provided herein. Each Person being
admitted as a Member as of the date hereof shall be admitted as a Member at the
time such Person has executed this Agreement or a counterpart of this
Agreement.  By its signature to this Agreement (or, in the case of substitute
Members, the instrument described in Section 7.01(b) below whereby such
transferee becomes a party to this Agreement), each Member represents to the
Company and to the other Members that (1) the Member is an “accredited investor”
as defined in Rule 501 under the Securities Act, and is a “qualified purchaser”
as defined in Section 2(a)(51) under the 1940 Act, and (2) the Member
understands that the securities represented by this Agreement have not been and
will not be registered under the Securities Act or any state securities laws and
cannot be sold or otherwise distributed by the Member unless the securities
either are registered or otherwise qualified under the Securities Act and any
applicable state securities laws or are exempt from such registrations or
qualifications.  In addition to the foregoing representations, each Member
represents to the Company and to the other Members as follows:

 

(a)

It is duly organized and validly existing under the laws of the jurisdiction of
its organization;

5

 

 

--------------------------------------------------------------------------------

 

(b)

It has the power to execute and deliver this Agreement and the documents
referred to in this Agreement and to perform its obligations under this
Agreement and has taken all necessary action to authorize the execution,
delivery, and performance;

 

(c)

The execution, delivery, and performance do not violate or conflict with any law
applicable to it, any provision of its organizational documents, any order or
judgment of any court or other agency of government applicable to it, or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets;

 

(d)

All governmental and other consents that are required to have been obtained by
it with respect to this Agreement and the documents referred to in this
Agreement have been obtained and are in full force and effect and all conditions
of any such consents have been complied with;

 

(e)

This Agreement constitutes and, upon execution of the documents referred to in
this Agreement, those documents will constitute, its legal, valid, and binding
obligation, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium, or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law);

 

(f)

It is entering into this Agreement for its own account for investment and not
with a view to any distribution of the interests in the Company.  It fully
understands, accepts, and is able to bear the economic risks associated with the
obligations and undertakings contained in this Agreement;

 

(g)

It has taken or will take all necessary steps to ensure its compliance with all
applicable federal and state securities laws and regulations; and

 

(h)

It is not a “benefit plan investor” within the meaning of Section 3(42) of
ERISA, as modified by 29 CFR 2510.3-101(f)(2), or under any provisions of any
other federal, state, local, non-U.S. or other laws or regulations that are
similar to those provisions contained in such portions of ERISA  (collectively,
“Other Plan Laws”) (a “Benefit Plan Member”), and it will notify the Company if
the Member reasonably expects that the Member will become a Benefit Plan Member.

Section 2.02Company Name. The name of the Company shall be “Sebago Lake LLC,” or
such other name as approved by Approval.

Section 2.03Place of Business; Agent for Service of Process.

 

(a)

The registered office of the Company in the State of Delaware shall be c/o The
Corporation Trust Company at Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801. The principal business office of the Company shall
be at 245 Park Avenue, 41st Floor, New York, NY 10167, or such other place as
may be approved by Approval. The Company may also maintain additional offices at
such place or places as may be approved by Approval.

 

(b)

The agent for service of process on the Company pursuant to the Act shall be The
Corporation Trust Company at Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801, or such other Person as the Members may designate
with Approval.

Section 2.04Principal Purpose and Powers of the Company.

 

(a)

The principal purpose of the Company is to make Investments, either directly or
indirectly through Subsidiaries or other Persons, primarily in Senior Secured
Loans that are made to middle market companies or in Broadly Syndicated Loans.

 

(b)

In furtherance of such purpose, the Company, either directly or indirectly,
shall have the following powers:

6

 

 

--------------------------------------------------------------------------------

 

(i)

To originate or otherwise acquire and finance Senior Secured Loans and to
acquire and finance Broadly Syndicated Loans;

 

(ii)

to form, invest in or through, transfer, dispose of or otherwise deal in the
interests of, and exercise all rights, powers, privileges and other incidents of
ownership with respect to, investment and financing vehicles (formed in the
United States or otherwise), including Financing Subsidiaries which hold one or
more Investments, including, without limitation, investment and financing
vehicles that are wholly or partially controlled, managed or administered by the
Company, by a Member or by any Affiliate of any thereof, and investment and
financing vehicles that are partially owned by Persons other than the Company
(including but not limited to Persons that may be controlled, managed or
administered by a Member or any of its Affiliates), and investment vehicles
formed for the purpose of making and administering Investments and allocating
related Profit or Loss;

 

(iii)

to originate, purchase or otherwise acquire, transfer, finance, dispose of or
otherwise deal in, and exercise all rights, powers, privileges and other
incidents of ownership or possession with respect to, Investments without regard
to whether such Investments are publicly traded, readily marketable or
restricted as to transfer;

 

(iv)

to incur indebtedness for borrowed money (which may be on a joint and several
basis with Alternative Investment Vehicles), and to pledge, hypothecate,
mortgage, collaterally assign, or otherwise grant security interests or liens on
any assets owned directly or indirectly by the Company, including without
limitation, the Capital Commitments and the power and authority to call the
Capital Commitments (any credit facility secured by any such assets, a
“Facility”);

 

(v)

to guarantee, or otherwise become liable for, the obligations of other Persons,
including, without limitation, Portfolio Companies, Alternative Investment
Vehicles and Financing Subsidiaries;

 

(vi)

to act as manager and/or collateral manager of a Financing Subsidiary;

 

(vii)

to engage personnel and do such other acts and things as may be necessary or
advisable in connection therewith;

 

(viii)

to engage and compensate attorneys, accountants, administrative agents,
investment advisors, technical advisors, consultants, custodians, contractors
and agents;

 

(ix)

to pay and incur other expenses and obligations incident to the operation of the
Company and/or Financing Subsidiaries and to make capital contributions to
Financing Subsidiaries;

 

(x)

to establish, maintain, and close bank accounts and draw checks or other orders
for the payment of money;

 

(xi)

to establish, maintain, and close accounts with brokers;

 

(xii)

to enter into, make and perform all such contracts, agreements and other
undertakings, and to take any and all actions and engage in any and all
activities, as may be incidental to, or necessary, advisable or appropriate to,
the carrying out of the foregoing purpose; and

 

(xiii)

to take any other action permitted to be taken by a limited liability company
under the Act.

Section 2.05Fiscal Year. The fiscal year of the Company shall be the period
ending on December 31 of each year.

Section 2.06Liability of Members. Except as expressly provided in this
Agreement, a Member shall have such liability for the repayment, satisfaction
and discharge of the debts, liabilities and obligations of the Company only as
is provided by the Act. A Member that receives a distribution made in violation
of the Act shall be liable to the

7

 

 

--------------------------------------------------------------------------------

Company for the amount of such distribution to the extent, and only to the
extent, required by the Act. The Members, in their capacities as Members, shall
not otherwise be liable for the repayment, satisfaction or discharge of the
Company’s debts, liabilities and obligations, except that each Member shall be
required to make Capital Contributions in accordance with the terms of this
Agreement and shall be required to repay any distributions which are not made in
accordance with this Agreement.

Section 2.07Member List. The Administrative Agent shall cause to be maintained
in the principal office of the Company a list (the “Member List”) setting forth,
with respect to each Member, such Member’s name, address, Capital Commitment,
Capital Contributions and such other information as the Administrative Agent may
deem necessary or desirable or as required by the Act. The Administrative Agent
shall from time to time update the Member List as necessary to reflect
accurately the information therein. Any reference in this Agreement to the
Member List shall be deemed to be a reference to the Member List as in effect
from time to time. No action of the Members shall be required to supplement or
amend the Member List. Revisions to the Member List made by the Administrative
Agent as a result of changes to the information set forth therein made in
accordance with this Agreement shall not constitute an amendment of this
Agreement. The initial Member List is attached to this Agreement as Appendix A.

Article III.COMPANY CAPITAL AND INTERESTS

Section 3.01Capital Commitments.

 

(a)

Each Member’s Capital Commitment shall be set forth on the Member List and shall
be payable in cash in U.S. dollars or, with Approval, in in-kind contributions
of Investments. Each such payment shall be made from time to time within ten
(10) business days after notice from the Administrative Agent (or any other
Person with the power and authority to call the Capital Commitments) specifying
the amount then to be paid, or such later date as may be specified in such
notice; provided that any such amount to be used for a purpose requiring Prior
Approval or Approval shall be subject to such Prior Approval or Approval, as
applicable. Capital Contributions shall be made by all Members pro rata based on
their respective Capital Commitments and in no event will a Member be required
to make Capital Contributions that, in the aggregate, exceed its Capital
Commitment.

 

(b)

Capital Contributions which are not used for their intended purpose shall be
returned to the Members within ninety (90) days in the same proportion in which
made, in which case such amount shall be added back to the unfunded Capital
Commitments of the Members and may be recalled by the Company as set forth in
this Article III. Capital Contributions which have been returned to Members also
may be recalled to the extent provided by Section 5.04.  

Section 3.02Defaulting Members.

 

(a)

Upon the failure of any Member (a “Defaulting Member”) to pay in full any
portion of such Member’s Capital Commitment within ten (10) days after written
notice from the other Member (the “Default Date”) that such payment is overdue,
the other Member, in its sole discretion, shall have the right to pursue one or
more of the following remedies on behalf of the Company if such failure has not
been cured in full within such ten-day period:

 

(i)

collect such unpaid portion (and all attorneys’ fees and other costs incident
thereto) by exercising and/or pursuing any legal remedy the Company may have;

 

(ii)

upon thirty (30) days’ written notice (which period may commence during the
ten-day notice period provided above), and provided that the overdue payment has
not been made, dissolve and wind down the Company in accordance with Article
VIII as long as such action is not prohibited by Section 8.02(b); and

 

(iii)

upon thirty (30) days’ written notice (which period may commence during the
ten-day notice period provided above) and if such failure has not been cured in
full within such thirty-day period, compel the

8

 

 

--------------------------------------------------------------------------------

 

Defaulting Member to sell or transfer all or a portion of its interest in whole
or in part subject to the following:

 

1)

If the other Member notifies the Defaulting Member to sell or transfer all or a
part of its interest, such Defaulting Member shall do so within sixty (60) days
after the expiration of such thirty-day period; provided, however, that the
non-Defaulting Member must consent, in its sole discretion, to such transfer and
such transfer must otherwise be in accordance with Section 7.01 hereof.  

 

2)

Upon any failure of the Defaulting Member, under any circumstances, to sell or
transfer all of its interests that are required to be sold within such sixty
(60) day period, the other Member may purchase such interest or sell or transfer
such interest to a third party or, subject to applicable law, to an Affiliate of
a Member or the Company. The price for such sale or transfer shall be not less
than the minimum cash purchase price for the Defaulting Member’s interest in the
Company as determined by the Independent Valuation Firm selected by the other
Member for a hypothetical sale of such interest to an unaffiliated third party
willing to purchase such interest within a ninety (90) day time period;
provided, however, that if no such buyer is found within such ninety (90) day
period to purchase the Defaulting Member’s interest at such minimum price or a
higher price, then the other Member may direct the sale or transfer of the
Defaulting Member’s interest at a price and subject to such terms and conditions
as it deems commercially reasonable in its good faith judgment and sole
discretion, which terms and conditions may include the acceptance by the
Defaulting Member of a promissory note issued by the purchaser thereof.

 

3)

To the extent any amounts are owed by a Defaulting Member to a non-Defaulting
Member with respect to a Default Loan, any purchase price that would otherwise
be payable to the Defaulting Member under this Section 3.02(a)(iii) shall
instead first be paid to the non-Defaulting Member pursuant to the terms of
Section 3.02(b)(iii) hereof until each such Default Loan (and accrued interest
thereon) has been repaid in full with the remainder of such purchase price, if
any, payable to the Defaulting Member.

 

Except as set forth below, the non-defaulting Member’s election to pursue any
one of such remedies shall not be deemed to preclude such Member from pursuing
any other such remedy, or any other available remedy, simultaneously or
subsequently.

 

(b)

Notwithstanding any provision of this Agreement to the contrary,

 

(i)

a Defaulting Member shall not be entitled to distributions made after the
Default Date until the default is cured and any such distributions to which such
Defaulting Member would otherwise have been entitled if such default had not
occurred shall be debited against the Capital Account of the Defaulting Member
so as to reduce the remaining amount of the default;

 

(ii)

the Company shall not make new Investments after the Default Date until the
default is cured except as permitted pursuant to clauses (ii) through (vii) of
Valid Company Purposes; and

 

(iii)

the non-Defaulting Member(s), in its or their sole discretion, may fund all or
any portion of the defaulted amount on behalf of the Defaulting Member(s) with
notice to the other Members, if applicable. The Members agree and acknowledge
that any amount so funded by the non-Defaulting Member(s) shall be treated as a
loan from the non-Defaulting Member(s) to the Defaulting Member(s) (a “Default
Loan”), the proceeds of which are used by the Defaulting Member(s) to make a
Capital Contribution to the Company which, if in a sufficient amount, may cure a
related default by such Defaulting Member. A Default Loan shall (A) bear
interest from the date of such funding until repaid by the Defaulting Member(s)
at a rate equal to the lower of 15% per annum or the maximum rate permitted by
applicable law, (B) be pre-payable by the Defaulting Member(s) at any time and
(C) be fully recourse to the Defaulting Member(s). Until such time that any
Default Loan (including any accrued interest thereon) has been fully repaid,
(x) any amounts that would otherwise be distributable to the Defaulting
Member(s) under Section 5.01(b)(iii) or Section 5.02 hereof shall instead be
distributed to the non-Defaulting Member(s) and (y) any purchase price payable
to the Defaulting Member(s) in connection with any sale of its or their

9

 

 

--------------------------------------------------------------------------------

 

respective interests in the Company shall first be payable to the non-Defaulting
Members until the repayment in full of the Default Loan(s) (including any
accrued interest thereon) proportionate to the amount of Default Loan(s) so
extended by the non-Defaulting Member(s) to such Defaulting Member(s). Any
amounts distributed to the non-Defaulting Member(s) pursuant to the previous
sentence shall be treated as for all purposes of this Agreement and for U.S.
federal, state and local income tax purposes as having been made by the Company
to the Defaulting Member notwithstanding the Company’s distribution of such
amounts to the non-Defaulting Member(s) and any amounts distributed or payable
to the non-Defaulting Member(s) pursuant to the previous sentence shall reduce
the amounts owed to the non-Defaulting Member(s) under the related Default Loan,
first as to interest and then as to principal.

Section 3.03Interest or Withdrawals. No Member shall be entitled to receive any
interest on any Capital Contribution to the Company. Except as otherwise
specifically provided herein, no Member shall be entitled to withdraw any part
of its Capital Contributions or Capital Account balance.

Section 3.04Admission of Additional Members.

 

(a)

The Members may, with Prior Approval, (i) admit additional Members upon terms
approved by Approval, (ii) permit existing Members to subscribe for additional
interests in the Company; and (iii) admit a substitute Member in accordance with
Section 7.01.

 

(b)

Each additional Member shall execute and deliver a written instrument
satisfactory to the existing Members whereby such Member becomes a party to this
Agreement, as well as a subscription agreement and any other documents required
by the existing Members. Each such additional Member shall thereafter be
entitled to all the rights and subject to all the obligations of Members as set
forth herein. Upon the admission of or the increase in the interest of any
Member as herein provided, the Administrative Agent is hereby authorized to
update the Member List, as required, to reflect such admission or increase.

Section 3.05Alternative Investment Vehicle. Based on legal, tax, regulatory and
other similar structuring considerations, in connection with particular
Investments, the Company may, with Approval, create one or more partnerships,
corporations or other entities (“Alternative Investment Vehicles”) for purposes
of making, holding and disposing of one or more Investments. One or more of the
Members shall be required to provide capital directly to each such Alternative
Investment Vehicle to the same extent, for the same purposes and on the same
terms and conditions as the Members are required to provide capital to the
Company and such capital shall reduce the unfunded Capital Commitment to the
same extent as if made to the Company. The terms of any Alternative Investment
Vehicle, including, without limitation, the terms with respect to management and
control of the Alternative Investment Vehicle, shall be substantially similar in
all material respects to those of the Company; provided, that, such terms may
vary based on the structure of the relevant transaction, legal, tax and
regulatory considerations. Any such Alternative Investment Vehicle will be
structured in a manner whereby the Members participating in such Alternative
Investment Vehicle shall bear the incremental costs of the alternative
arrangement (including, without limitation, taxes). The governing documents of
any Alternative Investment Vehicle shall provide for the limited liability of
the Members to the same extent in all material respects as is provided to the
Members under this Agreement. If a Member fails to provide all or a portion of
its required capital to an Alternative Investment Vehicle on the applicable
drawdown date (unless such Member is excused from providing such capital by the
governing documents of such Alternative Investment Vehicle), the other Member
shall be entitled to pursue any and all remedies set forth in Section 3.02 in
addition to any applicable provisions of the governing documents of the
Alternative Investment Vehicle.

Article IV.ALLOCATIONS

Section 4.01Capital Accounts.

 

(a)

An individual capital account (a “Capital Account”) shall be maintained for each
Member consisting of such Member’s Capital Contributions, increased or decreased
by Profit or Loss allocated to such Member, decreased by the cash or Value of
property distributed to such Member (giving net effect to any liabilities the
property is subject to, or which the Member assumes), and otherwise maintained
consistent with this Agreement. In the event that the Administrative Agent
determines that it is prudent to modify the manner in

10

 

 

--------------------------------------------------------------------------------

 

which Capital Accounts, including all debits and credits thereto, are computed
in order to be maintained consistent with this Agreement, the Administrative
Agent is authorized to make such modifications to the extent that they do not
result in a material adverse effect to any Member. Capital Accounts shall be
maintained in a manner consistent with applicable Treasury Regulations.

 

(b)

Profit or Loss shall be allocated among Members as of the end of each fiscal
quarter of the Company; provided that Profit or Loss shall also be allocated at
the end of (i) each period terminating on the date of any withdrawal by any
Member, (ii) each period terminating immediately before the date of any
admission or increase in Capital Commitment of any Member, (iii) each period
terminating immediately before the date of any change in the relative Capital
Account balances of the Members, (iv) the liquidation of the Company, or (v) any
period which is determined by Approval to be appropriate.

Section 4.02General and Special Allocations.

 

(a)

Profit or Loss shall be allocated among the Members as provided by this
Section 4.02. Loss shall be allocated among the Members pro rata in accordance
with their Capital Account balances. Profit shall be allocated among the Members
(i) first, pro rata until the cumulative amount of Profit allocated to a Member
equals the cumulative amount of Loss previously allocated to such Member and
thereafter (ii) pro rata in accordance with the Members’ Capital Account
balances.

 

(b)

Notwithstanding Section 4.02(a), if the loan origination and structuring fees
earned by the Company during a fiscal year exceed Expenses and all other Company
obligations (excluding financing costs), such excess shall be allocated to the
Member(s) responsible for the origination of the loan pro rata in accordance
with the total loan origination and structuring fees earned by the Company with
respect to the loans originated by each  Member; provided, that in no event will
the amount allocated to a Member pursuant to this Section 4.02(b) exceed, in any
fiscal year, 1% of the par value of the loans originated by such Member.  For
purposes of this Section 4.02(b), it is expressly understood that any original
issue discount with respect to an Investment in lieu of an origination or
structuring fee with respect to such Investment shall be treated as a loan
origination and structuring fee earned by the Company in the amount of such
original issue discount subject to Prior Approval of the amount treated as an
origination or structuring fee. All amounts allocated to a Member as loan
origination and structuring fees pursuant to this Section 4.02(b) shall be
excluded from the calculation of a Member’s Capital Account balance for purposes
of Section 4.02(a) and Section 5.01(b)(iii).

 

(c)

Notwithstanding Section 4.02(a), the Members may cause the Company to reallocate
profit and loss (or items thereof as necessary) among the Members if necessary
to cause the Capital Accounts maintained by the Company for Federal income tax
purposes in accordance with section 9.01(a) of this Agreement to comply with the
requirement of section 704(b) of the Code (including the Treasury Regulations
promulgated thereunder).

Section 4.03Changes of Interests. For purposes of allocating Profit or Loss for
any fiscal year or other fiscal period between any permitted transferor and
transferee of a Company interest, or between any Members whose relative Company
interests have changed during such period, or to any withdrawing Member that is
no longer a Member in the Company, the Company shall allocate according to any
method allowed by the Code and selected by the Members. Distributions with
respect to an interest in the Company shall be payable to the owner of such
interest on the date of distribution subject to the provisions of this
Agreement. For purposes of determining the Profit or Loss allocable to or the
distributions payable to a permitted transferee of an interest in the Company or
to a Member whose interest has otherwise increased or decreased, Profit or Loss
allocations and distributions made to predecessor owners with respect to such
transferred interest or increase of interest shall be deemed allocated and made
to the permitted transferee or other holder.

Section 4.04Income Taxes and Tax Capital Accounts.

 

(a)

Each item of income, gain, loss, deduction or credit shall be allocated in the
same manner as such item is allocated pursuant to Section 4.02.

11

 

 

--------------------------------------------------------------------------------

 

(b)

In the event of any variation between the adjusted tax basis and value of any
Company property reflected in the Members’ capital accounts maintained for
federal income tax purposes, such variation shall be taken into account in
allocating taxable income or loss for income tax purposes in accordance with,
and to the extent consistent with, the principles under Section 704(c) of the
Code and applicable Treasury Regulations.

Article V.DISTRIBUTIONS

Section 5.01General.

 

(a)

To the extent of available cash and cash equivalents, the Company shall make
distributions quarterly in an amount equal to the investment company taxable
income and net capital gains (each as computed under section 852 of the Code)
earned in the preceding quarter, shared among the Members as set forth in
Section 5.01(b) below; provided that the amount of any such distribution may be
reduced as provided by Section 5.03 and Section 5.04, including, without
limitation, for the purpose of reinvesting proceeds received from Investments as
set forth in Section 5.04. Available cash and cash equivalents shall exclude
Reserved Amounts and amounts that are likely to be used for Valid Company
Purposes.

 

(b)

Except as otherwise provided in this Article V or Section 8.03, distributions
shall be shared among the Members as set forth in this Section 5.01(b). The
Members, with Prior Approval, may determine to make a distribution in addition
to that required by Section 5.01(a) hereof from available cash or cash
equivalents received from one or more Investments (whether from principal
repayment or otherwise and after reduction as provided by Section 5.03 and
Section 5.04). Any distribution shall be shared among the Members as follows:

 

(i)

First, to the Members as distributions of amounts allocated pursuant to
Section 4.02(b) that have not previously been distributed to the Members in
proportion to the respective amounts allocated to such Members pursuant to
Section 4.02(b) that have not previously been distributed to the Members; and

 

(ii)

Second, to the Members as distributions in respect of their interests in the
Company in proportion to their respective Capital Account balances; provided,
however, that to the extent any amounts are owed by a Defaulting Member to a
non-Defaulting Member with respect to a Default Loan, any amounts that would
otherwise be distributable to the Defaulting Member under this section shall
instead be distributed to the non-Defaulting Member pursuant to the terms of
Section 3.02(b)(iii) hereof.

Section 5.02Tax Distributions. Prior to the dissolution and winding up of the
Company, if and to the extent that the Tax Liability of any Member with respect
to any fiscal year, but for this Section 5.02, would have exceeded the
distributions otherwise made to such Member under Section 5.01(b)(iii) with
respect to such fiscal year, then the Members, with Prior Approval, may cause
the Company to distribute to all Members, in proportion to their respective
Capital Accounts, an amount sufficient so that, together with distributions
under Section 5.01(b)(iii) with respect to such fiscal year, each Member has
received distributions with respect to such fiscal year equal to such Member’s
Tax Liability with respect to such fiscal year. For the avoidance of doubt, if
distributed, each Member shall receive its proportionate amount of a
distribution regardless of whether or not the Member is subject to tax and any
distribution to a Member with respect to which a Default Loan is outstanding
that such Member has not repaid in full shall be subject to
Section 3.02(b)(iii).

Section 5.03Withholding.

 

(a)

The Company may withhold from any distribution to any Member any amount which
the Company has paid or is obligated to pay in respect of any withholding or
other tax, including, without limitation, any interest, penalties or additions
with respect thereto, imposed on any interest or income of or distributions to
such Member, and such withheld amount shall be considered an interest payment or
a distribution, as the case may be, to such Member for purposes hereof. If no
payment is then being made to such Member in an amount sufficient to pay the
Company’s withholding obligation, any amount which the Company is obligated to
pay shall be deemed an interest-free advance from the Company to such Member,
payable by

12

 

 

--------------------------------------------------------------------------------

 

such Member by withholding from subsequent distributions or within ten (10) days
after receiving written request for payment from the Company.

 

(b)

If a Member delivers to the Company a properly executed withholding tax
exemption certificate (or such other form as the Internal Revenue Service or the
applicable foreign or state taxing authority may require) providing for a
complete exemption from withholding tax, the Company shall not withhold from a
distribution (or respect to such allocation) covered by such exemption
certificate.

Section 5.04Reserves; Certain Limitations; Distributions in Kind.
Notwithstanding the foregoing provisions:

 

(a)

The Company may withhold from any distribution a reasonable reserve which the
Members, with Prior Approval, determine to be appropriate for working capital of
the Company or to discharge costs, Expenses and liabilities of the Company
(whether or not accrued or contingent), or otherwise to be in the best interests
of the Company for any Valid Company Purpose. Any part or all of such reserved
amount (“Reserved Amount”) that is released from reserve (other than to make
payments on account of a purpose for which the reserve was established) shall be
distributed to the Members in accordance with Section 5.01 through Section 5.03.
To the extent such distributed amount to a Member represents a distribution
other than from cumulative undistributed Profit, net of cumulative Loss,
allocated to such Member, such amount shall be added to the unfunded Capital
Commitment of such Member and may be recalled by the Company under Article III.

 

(b)

With Prior Approval, amounts received by the Company with respect to the payment
of principal or return of capital may be retained and used, or reserved to be
used, to make any Investment. Alternatively, the Members, with Prior Approval,
may cause the Company to distribute, in accordance with Section 5.01 through
Section 5.03, any amount that could be retained as set forth in the preceding
sentence and the amount of such distribution that represents a distribution
other than from cumulative undistributed Profit, net of cumulative Loss,
allocated to such Member, shall be added to the unfunded Capital Commitment of
such Member and may be recalled by the Company under Article III.

 

(c)

In no event shall the Company be required to make a distribution to the extent
that it would (i) render the Company insolvent, or (ii) violate
Section 18-607(a) of the Act.

 

(d)

No part of any distribution shall be paid to any Member from which there is due
and owing to the Company, at the time of such distribution, any amount required
to be paid to the Company pursuant to Article III. Any such withheld
distribution shall (i) be paid to such Member, without interest, when all past
due installments of such Member’s Capital Commitment have been paid in full by
such Member or (ii) be applied against the past due amounts under such Member’s
Capital Commitment has been paid in full.

 

(e)

The Company shall not distribute Illiquid Securities other than with Approval.
Distributions of securities and of other non-cash assets of the Company other
than upon the dissolution and liquidation of the Company shall only be made pro
rata to all Members (in proportion to their respective shares of the total
distribution) with respect to each security or other such asset distributed.
Securities listed on a national securities exchange that are not restricted as
to transferability and unlisted securities for which an active trading market
exists and that are not restricted as to transferability shall be valued in the
manner contemplated by Section 9.05 as of the close of business on the day
preceding the distribution, and all other securities and non-cash assets shall
be valued as determined in the last valuation made pursuant to Section 9.05.

Article VI.MANAGEMENT OF COMPANY

Section 6.01Management Generally.

 

(a)

The management of the Company and its affairs shall be vested in the Members.
Matters requiring Prior Approval or Approval are set forth in further detail in
Schedule A hereto, which is incorporated by reference herein.

13

 

 

--------------------------------------------------------------------------------

 

(b)

The Company is entering into the Administrative Services Agreement with the
Administrative Agent, pursuant to which certain administrative functions are
delegated to the Administrative Agent, which Administrative Agent may further
delegate any such functions to a sub-administrator with Prior Approval. The
Administrative Services Agreement is hereby approved by Prior Approval, provided
that material amendments thereto are subject to Prior Approval. The function of
the Administrative Agent shall be non-discretionary and administrative only. The
Company shall provide the Members with copies of all notices to the Company from
the Administrative Agent.

Section 6.02Powers.

 

(a)

Subject to matters requiring Approval and Prior Approval, the business and
affairs of the Company shall be managed the Members.

 

(b)

Subject to matters requiring Approval and Prior Approval, the Members shall have
the power to do any and all acts necessary, convenient or incidental to or for
the furtherance of the purposes described herein, including all powers,
statutory or otherwise. The Members have the authority to bind the Company.

Section 6.03Meetings, Voting. The Members may hold meetings, both regular and
special, within or outside the State of Delaware. Regular meetings of the
Members may be held without notice at such time and at such place as shall from
time to time be determined by the Members. Special meetings of the Members may
be called by a Member on not less than one day’s notice to each Member by
telephone, facsimile, mail, telegram, email or any other means of communication,
and special meetings shall be called by a Member in like manner and with like
notice upon the written request of any one or more of the Members. Except as
otherwise provided by the Certificate of Formation, this Agreement or the Act,
all actions by the Members will require the unanimous approval of the Members.
Any action required or to be taken at any meeting of the Members may be taken
without a meeting if all Members consent thereto in writing (including, without
limitation, be email), and the writing or writings are filed with the minutes of
proceedings of the Members.

Section 6.04Electronic Communications. Members may participate in meetings of
Members, or any committee, by means of telephone conference or similar
communications equipment that allows all persons participating in the meeting to
hear each other, and such participation in a meeting shall constitute presence
in person at the meeting. If all the participants are participating by telephone
conference or similar communications equipment, the meeting shall be deemed to
be held at the principal place of business of the Company.

Section 6.05Duties of Members. Each Member, in managing the business or affairs
of the Company, will act: (i) in a manner he believes in good faith to be in the
best interests of the Company and (ii) with the care an ordinarily prudent
person in a like position would exercise under similar circumstances.  Except
for the implied contractual covenant of good faith and fair dealing under
applicable Delaware law, no Member has any other duty to the Company, any Member
or any other person that is a party to or is otherwise bound by this
Agreement.To the extent that, at law or in equity, a Member has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any Member, the Member acting in good faith pursuant to the terms of this
Agreement shall not be liable to the Company or to any Member for its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they restrict the duties and liabilities of the Members
otherwise existing at law or in equity, are agreed by the parties hereto to
replace such other duties and liabilities of the Members.

Section 6.06Reliance by Third Parties. Notwithstanding any other provision of
this Agreement, any contract, instrument or act on behalf of the Company by a
Member or any other Person delegated by Approval, shall be conclusive evidence
in favor of any third party dealing with the Company that such Person has the
authority, power and right to execute and deliver such contract or instrument
and to take such act on behalf of the Company. This Section shall not be deemed
to limit the liabilities and obligations of such Person to seek Approval as set
forth in this Agreement.

Section 6.07Members’ Outside Transactions; Investment Opportunities; Time and
Attention.

14

 

 

--------------------------------------------------------------------------------

 

(a)

Each Member shall devote such time and effort as is reasonably necessary to
diligently administer the activities and affairs of the Company, but shall not
be obligated to spend full time or any specific portion of their time to the
activities and affairs of the Company.

 

(b)

The investment adviser of Owl Rock and its Affiliates may manage or administer
other investment funds and other accounts with similar or dissimilar mandates,
and may be subject to the provisions of the 1940 Act, including, without
limitation, Section 57 thereof, and the U.S. Investment Advisers Act of 1940, as
amended, and the rules, regulations and interpretations thereof, with respect to
the allocation of investment opportunities among such other investment funds and
other accounts.

 

(c)

Subject to the foregoing provisions of this Section 6.07 and other provisions of
this Agreement,the Administrative Agent, each of the Members and each of their
respective Affiliates and their respective owners, principals, shareholders,
members, directors, officers, employees and agents may engage in, invest in,
participate in or otherwise enter into other business ventures of any kind,
nature and description, individually and with others, including, without
limitation, the formation and management of other investment funds with or
without the same or similar purposes as the Company, and the ownership of and
investment in assets, and neither the Company nor any other Member shall have
any right in or to any such activities or the income or profits derived
therefrom. For the avoidance of doubt and notwithstanding anything contained
herein to the contrary, the Members acknowledge the fact that each Member and
its respective Affiliates invest directly and indirectly with third parties from
time to time in all manner of investments and transactions, some of which may be
considered competitive with the Company and which investments require time and
effort of the staff of the Member and its Affiliates. In connection therewith,
it is expressly agreed that in no event shall it be considered a violation of
this Agreement (whether under Section 6.09(a) with respect to time devotion or
under any other section herein with respect to investment allocations or
otherwise) for a Member or any of its Affiliates or their respective owners,
principals, shareholders, members, directors, officers, employees and agents to
continue to engage in such investments and transactions nor shall the provisions
of this Agreement in any way limit or prohibit any future investments or
transactions by a Member or any of its Affiliates (or any of their investment
managers or sponsors) or their respective owners, principals, shareholders,
members, directors, officers, employees and agents directly or with third
parties or in any way constrain the ability of a Member or any of its Affiliates
(or any of their investment managers or sponsors) or their respective owners,
principals, shareholders, members, directors, officers, employees and agents to
manage and invest their assets.

Section 6.08Indemnification.

 

(a)

Subject to the limitations and conditions as provided in this Section 6.08, each
Member and its employees, directors, officers, owners, principals, shareholders,
members, and partners who was or is made a party or is threatened to be made a
party to or is involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, investigative or
arbitrative or in the nature of an alternative dispute resolution in lieu of any
of the foregoing (other than any of the foregoing between the two Members,
hereinafter a “Proceeding”), or any appeal in such a Proceeding or any inquiry
or investigation that could lead to such a Proceeding, by reason of the fact
that such Person, of a Person of which the Person is the legal representative,
is or was an officer or representative or agent of the Company, a Member or an
employee, director, officer, owner, principal, shareholder, member, or partner,
shall be indemnified by the Company to the fullest extent permitted by
applicable law, as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than said law permitted the
Company to provide prior to such amendment) against all liabilities and expenses
(including, without limitation, judgments, penalties (including, without
limitation, excise and similar taxes and punitive damages), losses, fines,
settlements and reasonable expenses (including, without limitation, reasonable
attorneys’ and experts’ fees)) actually incurred by such Person in connection
with such Proceeding, appeal, inquiry or investigation (each a “Harm”), unless
such Harm shall have been primarily the result of gross negligence, fraud or
intentional misconduct by the Person seeking indemnification hereunder, in which
case such indemnification shall not cover such Harm to the extent resulting from
such gross negligence, fraud or intentional misconduct. Indemnification under
this Section 6.08 shall continue as to a Person who has ceased to serve in the
capacity which initially entitled such Person to indemnity hereunder. The rights

15

 

 

--------------------------------------------------------------------------------

 

granted pursuant to this Section 6.08 shall be deemed contract rights, and no
amendment, modification or repeal of this Section 6.08 shall have the effect of
limiting or denying any such rights with respect to actions taken or
Proceedings, appeals, inquiries or investigations arising prior to any
amendment, modification or repeal. To the fullest extent permitted by law, no
Person entitled to indemnification under this Section 6.08 shall be liable to
the Company or any Member for any act or omission performed or omitted by or on
behalf of the Company; provided that such act or omission has not been fully
adjudicated to constitute fraud, willful misconduct or gross negligence. In
addition, any Person entitled to indemnification under this Section 6.08 may
consult with legal counsel selected with reasonable care and shall incur no
liability to the Company or any Member to the extent that such Person acted or
refrained from acting in good faith in reliance upon the opinion or advice of
such counsel and such Person provided such counsel all material facts.

 

(b)

The right to indemnification conferred in Section 6.08(a) shall include the
right to be paid or reimbursed by the Company for the reasonable expenses
incurred by a Person entitled to be indemnified under Section 6.08(a) who was,
is or is threatened to be made a named defendant or respondent in a Proceeding
in advance of the final disposition of the Proceeding and without any
determination as to the Person’s ultimate entitlement to indemnification;
provided, however, that the payment of such expenses incurred by any such Person
in advance of the final disposition of a Proceeding shall be made only upon
delivery to the Company of a written undertaking by such Person to repay all
amounts so advanced if it shall be finally adjudicated that such indemnified
Person is not entitled to be indemnified under this Section 6.08 or otherwise.

 

(c)

The right to indemnification and the advancement and payment of expenses
conferred in this Section 6.08 shall not be exclusive of any other right that a
Member or other Person indemnified pursuant to this Section 6.08 may have or
hereafter acquire under any law (common or statutory) or provision of this
Agreement.

 

(d)

The indemnification rights provided by this Section 6.08 shall inure to the
benefit of the heirs, executors, administrators, successors, and assigns of each
Person indemnified pursuant to this Section 6.08.

Section 6.09Tax Matters Member; Partnership Representative

 

(a)

For Periods prior to December 31, 2017, Owl Rock shall be the “tax matters
partner” of the Company within the meaning of Section 6231(a)(7) of the Code (in
that capacity, the “Tax Matters Member”). The provisions of Section 6.08(a)
shall apply to all actions taken on behalf of the Members by the Tax Matters
Member in its capacity as the Company’s tax matters partner. The Tax Matters
Member shall have the right and obligation to take all actions authorized and
required, respectively, by the Code for the tax matters partner of the Company.
The Tax Matters Member shall have the right to retain professional assistance in
respect of any audit of the Company and all reasonable, documented out-of-pocket
expenses and fees incurred by the Tax Matters Member on behalf of the Company as
Tax Matters Member shall be reimbursed by the Company. In the event the Tax
Matters Member receives notice of a final Company adjustment under Section
6223(a) of the Code, it shall either (i) file a court petition for judicial
review of that final adjustment within the period provided under Section 6226(a)
of the Code, a copy of which petition shall be mailed to all Members on the date
the petition is filed, or (ii) mail a written notice to all Members within that
period that describes its reasons for determining not to file a petition. Each
Member shall be a “notice partner” within the meaning of Section 6231(a)(8) of
the Code. For the avoidance of doubt, the Tax Matter Member shall not take any
action requiring Approval or Prior Approval prior to Approval or Prior Approval,
as applicable, being obtained.

 

(b)

For periods after December 31, 2017, Owl Rock shall designate a natural person
to serve as the “partnership representative” within the meaning of as provided
in Section 6223 of the Code (and any similar provisions under any applicable
state or local or foreign tax laws) (the “Partnership Representative”).  The
provisions of Section 6.08(a) shall apply to all actions taken on behalf of the
Members by the Partnership Representative in its capacity as the Company’s
partnership representative for any period after December 31, 2017. The
Partnership Representative shall have the right and obligation to take all
actions authorized and required, respectively, by the Code for the partnership
representative of the Company. The Partnership Representative shall have the
right to retain professional assistance in respect of any audit of the Company
and all reasonable,

16

 

 

--------------------------------------------------------------------------------

 

documented out-of-pocket expenses and fees incurred by the Partnership
Representative on behalf of the Company as Partnership Representative shall be
reimbursed by the Company. In the event the Partnership Representative receives
notice of a final Company adjustment under Section 6231 of the Code, it shall
either (i) file a court petition for judicial review of that final adjustment
within the period provided under Section 6234(a) of the Code, a copy of which
petition shall be mailed to all Members on the date the petition is filed, or
(ii) mail a written notice to all Members within that period that describes its
reasons for determining not to file a petition. The Partnership Representative
shall use commercially reasonable efforts to provide each Member with the same
information such Member would be entitled to receive for periods prior to
December 31, 2017 if such Member were a “notice partner” within the meaning of
Section 6231(a)(8) of the Code as in effect for such prior period. In the event
any adjustment to any item of income, gain, loss, deduction or credit of the
Partnership, or any Partner’s distributive share thereof, for a “reviewed year”
(as defined in Code Section 6226(d)(1)) that would result in an imputed
underpayment of the Company under Code Section 6225, each of the Company
(including the Partnership Representative and each Member of the Company for the
reviewed year) agrees to timely take all actions under Code Section 6225(c) (and
any Treasury Regulations or other IRS guidance issued thereunder) necessary
(including filing amended tax returns) to eliminate such imputed underpayment.
Any amount of tax (including interest and penalties) paid by the Company as a
result of an imputed underpayment shall be treated as a withholding of tax for
purposes of Section 5.03. For the avoidance of doubt, the Partnership
Representative shall not take any action requiring Approval or Prior Approval
prior to Approval or Prior Approval, as applicable, being obtained.

Article VII.TRANSFERS OF COMPANY INTERESTS; WITHDRAWALS

Section 7.01Transfers by Members.

 

(a)

Other than with respect to the sale and transfer of the interest of a Defaulting
Member in accordance with Section 3.02, the interest of a Member may not be
transferred or assigned without Prior Approval and may not be pledged or
otherwise hypothecated without Prior Approval. In addition, other than in
accordance with the preceding sentence, the interest of a Member may not be
assigned without first offering the other Member a right of first refusal to
purchase the interest as set forth in Section 7.01(f). Notwithstanding the
foregoing, without Approval or the offering of such right of first refusal, any
Member may assign its entire interest to an Affiliate of such Member, if the
assignor remains liable for its Capital Commitment. No assignment by a Member
shall be binding upon the Company until the Company receives an executed copy of
such assignment, which shall be in form and substance satisfactory to the other
Member, and any assignment pursuant to this Section 7.01(a) shall be subject to
satisfaction of the conditions set forth in Section 7.01(e).

 

(b)

Any Person which acquires a Company interest by assignment in accordance with
the provisions of this Agreement shall be admitted as a substitute Member only
upon approval of the non-transferring Member. The admission of an assignee as a
substitute Member shall be conditioned upon the assignee’s written assumption,
in form and substance satisfactory to the other Member, of all obligations of
the assignor in respect of the assigned interest and execution of an instrument
satisfactory to the other Member whereby such assignee becomes a party to this
Agreement.

 

(c)

In the event any Member shall be adjudicated as bankrupt, or in the event of the
winding up or liquidation of a Member, the legal representative of such Member
shall, upon written notice to the other Member of the happening of any of such
events and satisfaction of the conditions set forth in Section 7.01(e), become
an assignee of such Member’s interest, subject to all of the terms of this
Agreement as then in effect.

 

(d)

Any assignee of the interest of a Member, irrespective of whether such assignee
has accepted and adopted in writing the terms and provisions of this Agreement,
shall be deemed by the acceptance of such assignment to have agreed to be
subject to the terms and provisions of this Agreement in the same manner as its
assignor.

 

(e)

As additional conditions to the validity of any assignment of a Member’s
interest, such assignment shall not:

17

 

 

--------------------------------------------------------------------------------

 

(i)

cause the securities issued by the Company to be required to be registered under
the registration provisions of the U.S. Securities Act of 1933, as amended, or
the securities laws of any applicable jurisdiction,

 

(ii)

cause the Company to cease to be entitled to the exemption from the definition
of an “investment company” pursuant to Section 3(c)(7) of the 1940 Act, and the
rules and regulations of the SEC thereunder,

 

(iii)

result in the termination of the Company under the Code or in the Company being
classified as a “publicly traded partnership” under the Code,

 

(iv)

unless the other Member waives in writing the application of this clause
(iv) with respect to such assignment (which the other Member may refuse to do in
its absolute discretion), be to a Person which is an ERISA Plan, or

 

(v)

 cause the Company or the other Member to be in violation of, or effect an
assignment to a Person that is in violation of, applicable Investor Laws.

The non-assigning Member may require reasonable evidence as to the foregoing,
including, without limitation, an opinion of counsel reasonably acceptable to
the non-assigning member. Any purported assignment as to which the conditions
set forth in the foregoing clauses (i) through (v) are not satisfied shall be
void ab initio. An assigning Member shall be responsible for all costs and
expenses incurred by the Company, including, without limitation, reasonable
legal fees and expenses, in connection with any assignment or proposed
assignment.

 

(f)

Except for assignments under the third sentence of Section 7.01(a) or with
respect to sales or transfers pursuant to Section 3.02, each Member hereby
unconditionally and irrevocably grants to the other Member or its designee a
right of first refusal to purchase all, but not less than all, of any interest
in the Company that such assigning Member may propose to assign to another
Person, at the same price and on the same terms and conditions as those offered
to the prospective assignee.

 

(i)

Each Member proposing to make an assignment that is subject to this
Section 7.01(f) must deliver a notice (a “Notice of Intent”) to the other Member
not later than thirty (30) days prior to the proposed closing date of such
assignment. The Notice of Intent shall contain the material terms and conditions
(including, without limitation, price and form of consideration) of the proposed
assignment and the identity of the prospective assignee.

 

(ii)

To exercise its right of first refusal under this Section 7.01(f), the Member
receiving the Notice of Intent must deliver a notice to the selling Member
within forty-five (45) days of receipt of such Notice of Intent (the “Acceptance
Period”), stating that it elects to exercise its right of first refusal and, if
applicable, providing the identity of any Person that the non-assigning Member
designates as the purchaser.

 

(iii)

Following expiration of the Acceptance Period, the selling Member shall be free
to assign interest in the Company to a third party in a Transfer (which third
party shall be the party identified in the Notice of Intent, if known by the
selling Member) that otherwise meets the requirements of this Section 7.01 on
terms and conditions it deems acceptable (but at a price not less than the price
and on terms not more favorable to the third-party purchaser than the price and
terms stated in the Notice of Intent); provided that the sale takes place within
sixty (60) days after the expiration of the Acceptance Period (the “Sale
Period”). To the extent the selling Member assigns its interest in the Company
during the Sale Period, the selling Member shall promptly notify the Company,
and the Company shall promptly notify the other Member, as to the terms of the
assignment and the name of each of the owners to whom the interest was assigned.
If no assignment occurs during the Sale Period, then any attempted assignment of
the interest

18

 

 

--------------------------------------------------------------------------------

 

shall again be subject to the right of first offer set forth in this Section
7.01(f) and the procedures of this Section 7.01(f) shall be repeated de novo.

 

(g)

Notwithstanding anything in this Agreement to the contrary, each Member
acknowledges and agrees that in the event such Member is entitled to transfer
its interest from the Company, prior to the effectiveness of such transfer, such
Member shall be obligated to fund such Capital Contributions as may be required
under the terms of the Facility as a result of such transfer; provided, that in
no event shall any amounts funded by such Member exceed its uncalled Capital
Commitment.

Section 7.02Withdrawal by Members.

Members may withdraw from the Company only as provided by this Agreement.

 

(a)

Notwithstanding any provision contained herein to the contrary, if a Member
shall obtain an opinion of counsel to the effect that, as a result of the other
Member’s ownership of an interest in the Company, the Company would be required
to register as an investment company under the 1940 Act, such other Member
shall, upon written notice from such first Member, withdraw from or reduce (in
accordance with the provisions of clause (c) below) its interest in the Company
(including its Capital Commitment) to the extent such first Member has
determined, based upon such opinion of counsel, to be necessary in order for the
Company not to be required to so register. Each Member shall, upon written
request from the other Member, promptly furnish to the other Member such
information as the other Member may reasonably request from time to time in
order to make a determination pursuant to this Section 7.02(a), but in no event
later than ten (10) business days after such request.

 

(b)

Notwithstanding any provision herein to the contrary, if a Member breaches such
Member’s obligation under the immediately following sentence, or if the other
Member shall obtain an opinion of counsel to the effect that any contribution or
payment by a Member to the Company would cause the Company or the other Member
to be in violation of, or to the effect that such Member is in violation of, the
United States Bank Secrecy Act, the United States Money Laundering Act of 1986,
the United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, the USA Patriot Act or any other law or regulation to
which the Company, a Member, or such Member’s investment in the Company may be
subject from time to time (collectively, “Investor Laws”), such Member shall,
upon written notice from the other Member, withdraw from the Company in
accordance with the provisions of clause (c) below. Each Member shall, upon
written request from the other Member, promptly furnish to the other Member such
information as the other Member may reasonably request from time to time in
order to make a determination pursuant to this Section 7.02(b), but in no event
later than ten (10) business days after such request.

 

(c)

If a Member partially withdraws its interest in the Company pursuant to this
Section 7.02, it shall receive, in full payment for such withdrawn interest from
cash and cash equivalents available for distribution pursuant to Article V (and
subject to the proviso in Section 5.01(b)(iii) if then applicable to such Member
is the obligor with respect to an outstanding Default Loan), the sum of the
portion of the Capital Account attributable to such withdrawn interest (adjusted
to reflect the Value of the Company as determined as of the date of the last
valuation pursuant to Section 9.05). If a Member withdraws its entire interest
in the Company pursuant to this Section 7.02, then, subject to Section 8.02(b),
the Company shall dissolve as provided by Article VIII.

Article VIII.TERM, DISSOLUTION AND LIQUIDATION OF COMPANY

Section 8.01Term. Except as provided in Section 8.02, the Company shall continue
without dissolution until all Investments are liquidated by the Company.

Section 8.02Dissolution.

19

 

 

--------------------------------------------------------------------------------

 

(a)

The Company shall be dissolved and its affairs wound up upon the occurrence of
any of the following events:

 

(i)

the expiration of the term of the Company determined pursuant to Section 8.01;

 

(ii)

distribution of all assets of the Company;

 

(iii)

the full withdrawal of a Member of the Company pursuant to Section 7.02;

 

(iv)

a bankruptcy, insolvency, dissolution or liquidation of a Member, or the making
of an assignment for the benefit of creditors by a Member, at the election of
the other Member by providing written notice of such election; or

 

(v)

a default under Section 3.02 by a Member which remains uncured or unwaived after
the expiration of the cure period set forth in Section 3.02, at the election of
the other Member by providing written notice of such election;

 

(vi)

a determination by the SEC to subject Owl Rock’s participation in the Company to
an accounting or reporting treatment or other consequence which Owl Rock, in its
sole discretion, determines to be materially adverse to it, or a change by the
SEC of its approval of Owl Rock’s interest in the Company or the terms of such
approval or its conclusions regarding the accounting or reporting treatment or
other consequence which Owl Rock, in its sole discretion, determines to be
materially adverse to it, in each case at the election of Owl Rock by providing
written notice of such election to the other Member;  

 

(vii)

the entry of a decree of judicial dissolution pursuant to the Act, in which
event the provisions of Section 8.03, as modified by said decree, shall govern
the winding up of the Company’s affairs; or

 

(viii)

a written notice by a Member to the other Member to dissolve the Company, which
notice shall become effective as stated therein but no less than ninety (90)
days after delivery (unless the other Member waives the notice requirement).

 

(b)

Notwithstanding Section 8.02(a), and subject to applicable law, the Company
shall not be required to wind up, dissolve or terminate if any such action would
cause the Company or any wholly-owned Financing Subsidiary to violate any law or
contract applicable to any such Person.

Section 8.03Wind-down.

 

(a)

Upon the dissolution of the Company, the Company shall be liquidated in
accordance with this Article and the Act. The liquidation shall be conducted and
supervised by the Members in the same manner provided by Article VI with respect
to the operation of the Company during its term; provided that in the case of a
dissolution and winding up of the Company pursuant to Section 8.02(a)(iii) or
Section 8.02(a)(iv), the Member that elects such dissolution and winding up may
elect further (subject to all of the provisions of this Agreement), by written
notice to the other Member, to exercise as liquidating agent all of the rights,
powers and authority with respect to the assets and liabilities of the Company
in connection with the liquidation of the Company, to the same extent as the
Members would have during the term of the Company.

 

(b)

From and after the date on which an event set forth in Section 8.02(a) becomes
effective, the Company shall cease to make Investments after that date, except
for Investments permitted pursuant to clauses (ii) through (vii) of Valid
Company Purposes. Capital calls against the Capital Commitment of the Members
shall cease from and after such effective date; provided that capital calls
against the Capital Commitment of the Members may continue to fund all items in
clauses (ii) through (vii) of Valid Company Purposes. Subject to the foregoing,
the Members shall continue to bear an allocable share of Expenses and other
obligations of the Company until all Investments in which the Company
participates (including

20

 

 

--------------------------------------------------------------------------------

 

through any applicable Financing Subsidiaries) are repaid or otherwise disposed
of in the normal course of the Company’s activities.

 

(c)

Distributions to the Members during the winding down of the Company shall be
made no less frequently than quarterly to the extent consisting of a Member’s
allocable share of cash and cash equivalents, after taking into account
reasonable reserves deemed appropriate by Approval (or in the event of a
dissolution and winding up of the Company pursuant to Section 8.02(a)(iii) or
Section 8.02(a)(iv), by a Member that has elected to act as liquidating agent
pursuant to Section 8.03(a)), to fund Investments in which the Company continues
to participate, Expenses and all other obligations (including without limitation
contingent obligations) of the Company (each as set forth in the immediately
preceding paragraph). Unless waived by Approval, the Company also shall withhold
ten percent (10%) of distributions in any calendar year, which withheld amount
shall be distributed within sixty (60) days after the completion of the annual
audit covering such year. Except as otherwise provided herein, a Member shall
remain a member of the Company until all Investments in which the Company
participates are repaid or otherwise disposed of, all equity interests of the
Company in each Financing Subsidiary are redeemed or such Financing Subsidiary
is dissolved, the Member’s allocable share of all Expenses and all other
obligations (including without limitation contingent obligations) of the Company
are paid, and all distributions are made hereunder, at which time the Member
shall have no further rights under this Agreement. Notwithstanding the
foregoing, in case of the dissolution and winding up of the Company, and subject
to this Section 8.03, distributions may be made in-kind, or a combination of
cash and assets (including any debt or equity held by the Company in any
Financing Subsidiary), as the Members or liquidating agent may select in its
sole and absolute discretion provided that any distribution-in-kind shall not
cause a breach by the Company or any Financing Subsidiary of any applicable law
or contract. In the event of any distributions in-kind, the assets to be
distributed will be valued pursuant to the valuation procedures set forth
herein.

 

(d)

Upon dissolution of the Company, final allocations of all items of Company
Profit and Loss shall be made in accordance with Section 4.02. Upon dissolution
of the Company, the assets of the Company shall be applied in the following
order of priority:

 

(i)

To creditors (other than Members) in satisfaction of liabilities of the Company
(whether by payment or by the making of reasonable provision for payment
thereof), including, without limitation, to establish any reasonable reserves
which the Members may, in their reasonable judgment, deem necessary or advisable
for any contingent, conditional or unmatured liability of the Company and to
establish any reasonable reserves with respect to amounts the Company may pay or
contribute in connection with Financing Subsidiaries;

 

(ii)

To creditors who are Members in satisfaction of liabilities of the Company
(whether by payment or by the making of reasonable provision for payment of
those liabilities), including to establish any reasonable reserves which the
Members may by Approval, in their reasonable judgment, deem necessary or
advisable for any contingent, conditional, or unmatured liability of the Company
and to establish any reasonable reserves with respect to amounts the Company may
pay or contribute in connection with Financing Subsidiaries;

 

(iii)

To establish any reserves which the Members may, in their reasonable judgment,
deem necessary or advisable for any contingent, conditional or unmatured
liability of the Company to Members; and

 

(iv)

The balance, if any, to the Members in accordance with Section 5.01(b).

 

(e)

Notwithstanding the foregoing, upon the occurrence of an event described in
Section 8.02(a)(iii), (iv) or (v), the Member that may elect a dissolution and
winding up (such Member, the “Electing Member”) may elect alternatively, by
written notice (the “Election to Purchase”) to the other Member, for a period of
fifteen (15) days following the occurrence of that event, to purchase all of the
other Member’s interest in the Company or to designate a third party to effect
the purchase. Other than in connection with a sale or transfer of the interest
of a Defaulting Member pursuant to Section 3.02, the purchase price for such
interest shall be payable in cash within ninety (90) days after the Election to
Purchase is delivered to the other Member, and shall be equal to the Capital
Account of the other Member adjusted to reflect the Value of the

21

 

 

--------------------------------------------------------------------------------

 

Company as determined as of the date of the last valuation pursuant to
Section 9.05; provided, however, that to the extent any amounts are owed by the
other Member to a non-Defaulting Member with respect to a Default Loan, any
purchase price that would otherwise be payable to such other Member under this
section shall instead first be paid to the non-Defaulting Member pursuant to the
terms of Section 3.02(b)(iii) hereof until each such Default Loan (and any
interest thereon) has been repaid in full with the remainder thereof, if any,
payable to such other Member. After such purchase, the other Member shall no
longer be a member of the Company, and the Member that has elected to purchase
the other Member’s interest may dissolve or continue the Company as it may
determine.  Each Member hereby agrees to sell all of its interest in the Company
to the Electing Member or the third party designated by the Electing Member at
that price if the Election to Purchase is timely exercised by the Electing
Member. If the Electing Member does not exercise the Election to Purchase within
the 15-business day period set forth in this Section 8.02(e) or if the Electing
Member or its third-party designee does not purchase the other Member’s Entire
Interest within ninety (90) days after the Election to Purchase is delivered to
the other Member, then the Election to Purchase shall terminate, and (i) in the
case of a full withdrawal by a Member under Section 8.02(a)(iii), the other
Member shall withdraw its entire interest in the Company pursuant to Section
7.02, and the Company shall terminate as provided by Article VIII or (ii) in the
case of the occurrence of an event described Section 8.02(a)(iv)-(vii), the
Electing Member shall retain the option to elect the dissolution of the Company
pursuant to Section 8.02(a), as applicable. After any purchase pursuant to an
Election to Purchase, the other Member shall no longer be a member of the
Company, and the Electing Member or third party designee of the Electing Member
that has consummated the purchase may dissolve or continue the Company as it may
determine.

 

(f)

In the event that an audit or reconciliation relating to the fiscal year in
which a Member receives a distribution under this Section 8.03 reveals that such
Member received a distribution in excess of that to which such Member was
entitled, the Company or the other Member may, in its discretion, seek repayment
of such distribution to the extent that such distribution exceeded what was due
to such Member.

 

(g)

Each Member shall be furnished with a statement prepared by the Company’s
accountant, which shall set forth the assets and liabilities of the Company as
at the date of complete liquidation, and each Member’s share thereof. Upon
compliance with the distribution plan set forth in this Section 8.03, the
Members shall cease to be such, and either Member may execute, acknowledge and
cause to be filed a certificate of cancellation of the Company.

Article IX.ACCOUNTING, REPORTING AND VALUATION PROVISIONS

Section 9.01Books and Accounts.

 

(a)

Complete and accurate books and accounts shall be kept and maintained for the
Company at its principal office. Such books and accounts shall be kept on the
accrual basis method of accounting and shall include separate Capital Accounts
for each Member. Capital Accounts for financial reporting purposes and for
purposes of this Agreement shall be maintained in accordance with Section 4.01,
and for U.S. federal income tax purposes the Members shall cause the
Administrative Agent to maintain the Members’ Capital Accounts in accordance
with the Code and applicable Treasury Regulations. Each Member or its duly
authorized representative, at its own expense, shall at all reasonable times and
upon reasonable prior written notice to the Administrative Agent have access to,
and may inspect, such books and accounts and any other records of the Company
for any purpose reasonably related to its interest in the Company.

 

(b)

All funds received by the Company shall be deposited in the name of the Company
in such bank account or accounts or with such custodian, and assets owned by the
Company may be deposited with such custodian, as may be designated by Approval
from time to time and withdrawals therefrom shall be made upon such signature or
signatures on behalf of the Company as may be designated by Approval from time
to time.

Section 9.02Financial Reports; Tax Return.

 

(a)

The Company shall engage an independent certified public accountant selected and
approved by Approval to act as the accountant for the Company and to audit the
Company’s books and accounts as of the end of

22

 

 

--------------------------------------------------------------------------------

 

each fiscal year, commencing for the 2017 fiscal year. As soon as practicable,
but no later than one hundred twenty (120) days, after the end of such fiscal
year, the Members shall cause the Administrative Agent to deliver, by any of the
methods described in Section 10.07, to each Member and to each former Member who
withdrew during such fiscal year:

 

(i)

audited financial statements of the Company as at the end of and for such fiscal
year, including a balance sheet and statement of income, together with the
report thereon of the Company’s independent certified public accountant, which
annual financial statements shall be approved by Prior Approval;

 

(ii)

a statement of holdings of assets of the Company, including both the cost and
the valuation of such assets as determined pursuant to Section 9.05, and a
statement of such Member’s Capital Account;

 

(iii)

a Schedule K-1 for such Member with respect to such fiscal year, prepared in
accordance with the Code, together with corresponding forms for state income tax
purposes, setting forth such Member’s distributive share of Company items of
Profit or Loss for such fiscal year and the amount of such Member’s Capital
Account at the end of such fiscal year provided that, to the extent that the
requisite information is not available within such 120 day period, the Company
will provide the items required by this Section 9.02(a)(iii) as soon as
reasonably practicable thereafter; and

 

(iv)

such other financial information and documents respecting the Company and its
business as the Administrative Agent deems appropriate, or as a Member may
reasonably require and request, to enable such Member to monitor and evaluate
its interest in the Company, to comply with regulatory requirements applicable
to it or to prepare its federal and state income tax returns.

 

(b)

The Members shall cause the Administrative Agent to prepare and timely file
after the end of each fiscal year of the Company all federal and state income
tax returns of the Company for such fiscal year.

 

(c)

As soon as practicable, but in no event later than sixty (60) days, after the
end of each of the first three fiscal quarters of a fiscal year, the Members
shall cause the Administrative Agent to prepare and deliver, by any of the
methods described in Section 10.07, to each Member (i) unaudited financial
information with respect to such Member’s allocable share of Profit or Loss and
changes to its Capital Account as of the end of such fiscal quarter and for the
portion of the fiscal year then ended, (ii) a statement of holdings of assets of
the Company as to which such Member participates, including both the cost and
the valuation of such assets as determined pursuant to Section 9.05,
(iii) unaudited primary financial statements, including a balance sheet and
statement of income but excluding notes to financials and related disclosures,
and (iv) such other financial information as the Administrative Agent deems
appropriate, or as a Member may reasonably require and request, to enable such
Member to monitor and evaluate its interest in the Company or to comply with
regulatory requirements applicable to it.

Section 9.03Tax Elections. The Members intend that the Company will be
classified as a partnership for U.S. federal income tax purposes and, without
Prior Approval, no person shall take any action inconsistent with such
treatment, including filing an election to cause the Company to be classified as
an association taxable as a corporation for U.S. federal tax purposes.  Except
as provided in the preceding sentence, the Company may, by Approval, but shall
not be required to, make any election pursuant to the provisions of Section 754
or 1045 of the Code, or any other election required or permitted to be made by
the Company under the Code.

Section 9.04Confidentiality.

 

(a)

Each Member agrees to maintain the confidentiality of the Company’s records,
reports and affairs, and all information and materials furnished to such Member
by the Company, any Financing Subsidiary, any other Member, Owl Rock’s
investment adviser, the Administrative Agent or their Affiliates with respect to
their respective businesses and activities; each Member agrees not to provide to
any other Person copies of any financial statements, tax returns or other
records or reports, or other information or materials, provided or made
available to such Member; and each Member agrees not to disclose to any other
Person any information contained therein (including any information with respect
to Portfolio Companies), without the

23

 

 

--------------------------------------------------------------------------------

 

express prior written consent of the disclosing party; provided, that each
Member may disclose (x) any such information as may be required by law in
connection with the filing of any periodic reports under the U.S. Securities
Exchange Act of 1934, as amended; any registration statements under the U.S.
Securities Act of 1933, as amended or any other filings made with the SEC and
(y) the names of borrowers of loans made by the Company and summaries of such
loan transactions in any marketing materials (including tombstone ads) in
connection with any offering of such Member’s common shares; provided, further
that any Member may provide financial statements, tax returns and other
information contained therein (i) to such Member’s accountants, internal and
external auditors, legal counsel, financial advisors and other fiduciaries and
representatives (who may be Affiliates of such Member) as long as such Member
instructs such Persons to maintain the confidentiality thereof and not to
disclose to any other Person any information contained therein, (ii) to
potential transferees of such Member’s Company interest that agree in writing,
for the benefit of the Company, to maintain the confidentiality thereof, but
only after reasonable advance notice to the Company, (iii) if and to the extent
required by law (including judicial or administrative order); provided that, to
the extent legally permissible, the Company is given prior notice to enable it
to seek a protective order or similar relief, (iv) to representatives of any
governmental regulatory agency or authority with jurisdiction over such Member,
or as otherwise may be necessary to comply with regulatory requirements
applicable to such Member; (v) as required or advisable to obtain financing
directly by the Company or by a Financing Subsidiary or as required or permitted
to be disclosed under any related offering or transaction documents; and (vi) in
order to enforce rights under this Agreement. Notwithstanding the foregoing, the
following shall not be considered confidential information for purposes of this
Agreement: (a) information generally known to the public; (b) information
obtained by a Member from a third party who is not prohibited from disclosing
the information; (c) information in the possession of a Member prior to its
disclosure by the Company, a Financing Subsidiary, another Member, Owl Rock’s
investment adviser, the Administrative Agent or their Affiliates; or
(d) information which a Member can show by written documentation was developed
independently of disclosure by the Company, a Financing Subsidiary, another
Member, Owl Rock’s investment adviser, the Administrative Agent or their
Affiliates. Without limitation to the foregoing, no Member shall engage in the
purchase, sale or other trading of securities or derivatives thereof based upon
confidential information received from the Company, a Financing Subsidiary,
another Member, Owl Rock’s investment adviser, the Administrative Agent or their
Affiliates.

 

(b)

Other than with respect to information that Regents is required to disclose
pursuant to the Disclosure Laws (as in effect on the date hereof) and only to
the extent permitted by applicable law, and notwithstanding the provisions of
this Article IX other than Section 9.04(d), each of the Company, a Financing
Subsidiary, a Member, Owl Rock’s investment adviser, the Administrative Agent or
any of their Affiliates may, in its reasonable discretion, keep confidential
from any Member information to the extent such Person reasonably determines
that: (i) disclosure of such information to such Member likely would have a
material adverse effect upon the Company, a Financing Subsidiary or a Portfolio
Company due to an actual or likely conflict of business interests between such
Member and one or more other parties or an actual or likely imposition of
additional statutory or regulatory constraints upon the Company, a Financing
Subsidiary, a Member, Owl Rock’s investment adviser, the Administrative Agent,
any of its Affiliates or a Portfolio Company; or (ii) such Member cannot or will
not adequately protect against the improper disclosure of confidential
information, the disclosure of which likely would have a material adverse effect
upon the Company, a Financing Subsidiary, a Member, Owl Rock’s investment
adviser, the Administrative Agent, any of its Affiliates or a Portfolio Company;
provided that, for the avoidance of doubt the authority to keep information
confidential from Regents shall not apply to information that Regents is
required to disclose pursuant to the Disclosure Laws.  In the event that any
information is withheld from a Member pursuant to this Section 9.04(b), each of
the Company, a Financing Subsidiary, a Member, Owl Rock’s investment adviser,
the Administrative Agent or any of their Affiliates will (x) promptly notify
such Member of such withholding of information, and (y) use reasonable best
efforts to cooperate with such Member in determining an alternate method in
which such information may be disclosed to such Member.  Notwithstanding the
foregoing, each of the Company, a Member, the Administrative Agent or any of
their Affiliates shall promptly provide to each Member all relevant information
and documents related to any notice or request (whether written or oral)
received from any governmental or regulatory agency involving any pending or
threatened Proceeding in connection with the activities or operations of the
Company.  

24

 

 

--------------------------------------------------------------------------------

 

(c)

Each Member: (i) acknowledges that the Company, another Member, Owl Rock’s
investment adviser, the Administrative Agent, its Affiliates, and their
respective direct or indirect members, members, managers, officers, directors
and employees are expected to acquire confidential third-party information
(e.g., through Portfolio Company directorships held by such Persons or
otherwise) that, pursuant to fiduciary, contractual, legal or similar
obligations, cannot be disclosed to the Company or the Member; and (ii) agree
that none of such Persons shall be in breach of any duty under this Agreement or
the Act as a result of acquiring, holding or failing to disclose such
information to the Company or the Member.

 

(d)

The Company and Owl Rock acknowledge that Regents is subject to (i) California
Public Records Act (Cal. Govt. Code § 6250 et seq. (the “CPRA”)), which provides
generally that all records relating to a public agency’s business are open to
public inspection and copying unless exempted under the CPRA, (ii) the
Bagley-Keene Open Meetings Act (Cal. Govt. Code §11120 et seq.) (the “Open
Meetings Act”), which provides generally for open meetings for state agencies,
subject to certain exemptions, including for investment decision considerations,
and (iii) the fee disclosure law (Cal. Govt. Code §7514.7) (the “Fee Disclosure
Law,” and together with the CPRA and the Open Meeting Act, the “Disclosure
Laws”) which provides generally that any alternative investment vehicle in which
public investment funds invest must make certain disclosures regarding fees and
expenses that the public investment fund pays directly to the alternative
investment vehicle, the fund manager or related parties, and such fees and
expenses are required to be disclosed by the public investment funds at least
once annually at meetings open to the public.  The Company and Owl Rock
acknowledge and agree that Regents may, (A) without consent from the Company or
Owl Rock and (B) other then as set forth in the next sentence, without notice to
the Company or Owl Rock, disclose any information regarding its investment in
the Company to the extent and in whatever manner Regents in good faith
determines disclosure is required by the Disclosure Laws or other applicable law
or regulation. If Regents receives a request for information pursuant to the
Disclosure Laws or other applicable law or regulation that (x) relates
specifically to the Company or (y) would require the disclosure of specific
information relating to the Company or Regents’ investment in the Company
(which, for the avoidance of doubt, will not include a request for aggregated
information about Regent’s investments generally that does not require that the
Company be specifically named), Regents will give the Company written notice of
such request including, but not limited to, providing a description of the
requested materials, the identity and contact information of the person, entity
or agency making the request and by identifying the forum, if any, in which the
materials are sought or the law or regulation pursuant to which such materials
are sought so that the Company may seek, at its own cost and expense, an
appropriate order or other remedy protecting its confidential information from
disclosure if it deems necessary, and Regents will provide the Company with a
reasonable period of time (up to the maximum period of time permitted by law) to
seek an appropriate order or remedy before Regents  produces any confidential
information in response to such request or requirement.

 

(e)

The disclosure of items set forth in Sections 9.04(d) above and disclosure of
any other information pursuant to the requirements of the Disclosure Laws will
not be considered a breach under this Agreement.  Notwithstanding anything in
this Agreement to the contrary, neither the Company nor Owl Rock shall make any
claim against Regents if Regents makes available to the public (i) any of the
information set forth in Sections 9.04(d) or (ii) any report, notice or other
information Regents receives from the Company or any other Affiliate that is
required to be made public pursuant to Disclosure Laws or court order.  With
respect to any disclosure or anticipated disclosure of information in response
to a disclosure request made pursuant to the Disclosure Laws, Regent’s sole
obligation under this Agreement shall be to satisfy its legal requirements and
obligations under the Disclosure Laws. If such request is made other than
pursuant to the Disclosure Law, Regents shall be required to notify Owl Rock
following Regents’ receipt of a request for information, provided that Regents
shall provide such notice in the case of information disclosed at an open
meeting under Open Meetings Act within a reasonable period time after such
meeting, and (x) relates specifically to the Company or (y) would require the
disclosure of specific information relating to the Company or Regents’
investment in the Company (which, for the avoidance of doubt, will not include a
request for aggregated information about Regent’s investments generally that
does not require that the Company be specifically named), in which case Regents
will give the Company written notice of such request including, but not limited
to, providing a description of the requested materials, the identity and contact
information of the person, entity or agency making the request and by
identifying the forum, if any, in which the materials are sought or the law or
regulation pursuant to which such materials

25

 

 

--------------------------------------------------------------------------------

 

are sought so that the Company may seek, at its own cost and expense, an
appropriate order or other remedy protecting its confidential information from
disclosure if it deems necessary, and Regents will provide the Company with a
reasonable period of time (up to the maximum period of time permitted by law) to
seek an appropriate order or remedy before Regents  produces any confidential
information in response to such request or requirement. In addition, Regents
agrees to notify (to the extent such notification does not conflict with the
Disclosure Laws) Owl Rock in advance if Regents intends to disclose any
information described in §6254.26(a) of the CPRA or pursuant to the Open
Meetings Act (and such information is not already in the public domain).  Owl
Rock agrees to provide to Regents the information set forth in Section 9.04(d)
upon a request from Regents.

 

(f)

Notwithstanding any other provision of this Agreement, Owl Rock shall in no
event withhold from Regents any information relating to the Company (including
without limitation, unredacted financial statements and Regents’ fair market
value capital account information), which information will be delivered to
Regents in paper format (or downloadable, printable electronic format).

 

(g)

Any confidentiality agreement that a Member may be required to agree to in order
to access any website maintained by the Company for the purpose of making
certain documents available or delivering notices to the Members under this
Agreement shall be subject to the confidentiality provisions of this Agreement.

 

(h)

Each Member acknowledges that the United States securities laws restrict (i) the
purchase or sale of securities by any person who has received material,
non-public information from the issuer of such securities, and (ii) the
communication of such information to any other person when it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance upon such information. To the extent that any information disclosed
to a Member hereunder constitutes material, non-public information, such Member
agrees to refrain from trading in the securities of the party or parties to
which such information relates until such time as no violation of the applicable
securities laws would result from such securities trading.

Section 9.05Valuation.

 

(a)

Valuations shall be made as of the end of each fiscal quarter, upon the
occurrence of a capital call from Owl Rock to its shareholders, and upon
liquidation of the Company (each a “Valuation Date”) in accordance with the
following provisions and the Company’s valuation guidelines then in effect
(which shall be consistent with Owl Rock’s valuation guidelines then in effect):

 

(i)

Within 5 business days of a Valuation Date, the Administrative Agent shall
deliver to the Members the recommended valuation as of such date, and provide
such Persons with a reasonable opportunity to request information and to provide
comments with respect to the information.

 

1)

For all investments in which a pricing feed or broker quote is available, such
fair value shall be determined by the bid side of such pricing feed or broker
quote (average of bid side if multiple); and

 

2)

For all investments in which a pricing feed or broker quote is not available,
such fair value shall be determined by an Independent Valuation Firm retained by
the Company with Prior Approval.

 

(ii)

When the recommended valuation as of such date is approved by Prior Approval,
then the valuation that has been approved shall be final.

 

(iii)

Liabilities of the Company shall be taken into account at the amounts at which
they are carried on the books of the Company, and provision shall be made in
accordance with GAAP for contingent or other liabilities not reflected on such
books and, in the case of the liquidation of the Company, for the expenses (to
be borne by the Company) of the liquidation and winding up of the Company’s
affairs.

26

 

 

--------------------------------------------------------------------------------

 

(iv)

No value shall be assigned to the Company name and goodwill or to the office
records, files, statistical data, or any similar intangible assets of the
Company not normally reflected in the Company’s accounting records.

 

(b)

All valuations shall be made in accordance with the foregoing shall be final and
binding on all Members, absent actual and apparent error. Valuations of the
Company’s assets by the Independent Valuation Firm shall be at the Company’s
expense, including the costs of any third party pricing services.

 

Article X.MISCELLANEOUS PROVISIONS

Section 10.01Power of Attorney.  

 

(a)

Each Member irrevocably constitutes and appoints Owl Rock the true and lawful
attorney-in-fact of such Member to execute, acknowledge, swear to and file any
of the following:

 

(i)

Any certificate or other instrument which may be required to be filed by the
Company under the laws of the United States, the State of Delaware, or any other
jurisdiction; provided that no such certificate or instrument shall have the
effect of amending this Agreement other than as permitted hereby; and

 

(ii)

Any amendment or modification of any certificate or other instrument referred to
in this Section 10.01.

It is expressly acknowledged by each Member that the foregoing power of attorney
is coupled with an interest and shall survive death, legal incapacity and
assignment by such Member of its interest in the Company; provided, however,
that if a Member shall assign all of its interest in the Company and the
assignee shall, in accordance with the provisions of this Agreement, become a
substitute Member, such power of attorney shall survive such assignment only for
the purpose of enabling each attorney-in-fact to execute, acknowledge, swear to
and file any and all instruments necessary to effect such substitution and
provided further that such power of attorney shall terminate upon the bankruptcy
of the Member.

 

(b)

Each Member irrevocably constitutes and appoints the other Member the true and
lawful attorney-in-fact of such Member to execute, acknowledge, swear to and
file any agreement, document, certificate or other instrument in connection with
the sale and transfer of such Member’s interest in the Company pursuant to
Section 3.02 by the other Member.

It is expressly acknowledged by each Member that the foregoing power of attorney
is coupled with an interest and (i) shall survive death, legal incapacity,
bankruptcy, termination and dissolution by such Member of its interest in the
Company, (ii)  shall survive the delivery of an assignment by the Member of the
whole or any portion of such Member’s interest in the Company, except that where
the assignee thereof has been approved as a substituted Member of the Company,
and (iii) shall terminate upon the bankruptcy of Owl Rock.

Section 10.02Determination of Disputes. Any dispute or controversy among the
Members (other than a suit brought against a Defaulting Member) arising in
connection with (i) this Agreement or any amendment hereof, (ii) the breach or
alleged breach hereof, (iii) the actions of any of the Members, or (iv) the
formation, operation or dissolution and liquidation of the Company, shall be
determined by a court in San Francisco, California.

Section 10.03Certificate of Formation; Other Documents. The Members hereby
approve and ratify the filing of the Certificate of Formation on behalf of the
Company. The Members agree to execute such other instruments and documents as
may be required by law or which a Member deems necessary or appropriate to carry
out the intent of this Agreement; provided that a Member shall not be required
to execute any instrument or document that is adverse to such Member. Each
Member further agrees to deliver, if requested by the Company for provision to a
third-party lender, (i) its most recent financials; (ii) a certificate
confirming the remaining amount of its uncalled Capital Commitment; (iii) an
investor letter and authority documentation relating to its entry into its this
Agreement, and such other instruments as the Company or such lender may
reasonably require in order to effect any such

27

 

 

--------------------------------------------------------------------------------

borrowings by the Company or any of its Affiliates; provided that any such
letter, document or instrument is reasonably acceptable to such Member.

Section 10.04Force Majeure. Whenever any act or thing is required of the Company
or a Member hereunder to be done within any specified period of time, the
Company and the Member shall be entitled to such additional period of time to do
such act or thing as shall equal any period of delay resulting from causes
beyond the reasonable control of the Company or the Member, including, without
limitation, bank holidays, and actions of governmental agencies, and excluding,
without limitation, economic hardship; provided that this provision shall not
have the effect of relieving the Company or the Member from the obligation to
perform any such act or thing.

Section 10.05Applicable Law This Agreement shall be governed by, and construed
in accordance with, the internal law of the State of Delaware, without regard to
the principles of conflicts of laws thereof.

Section 10.06Waivers.

 

(a)

No waiver of the provisions hereof shall be valid unless in writing and then
only to the extent therein set forth. Any right or remedy of the Members
hereunder may be waived by Approval, and any such waiver shall be binding on all
Members. Except as specifically herein provided, no failure or delay by any
party in exercising any right or remedy hereunder shall operate as a waiver
thereof, and a waiver of a particular right or remedy on one occasion shall not
be deemed a waiver of any other right or remedy or a waiver on any subsequent
occasion.

 

(b)

Except as otherwise provided in this Agreement, any approval or consent of the
Members may be given by Approval, and any such approval or consent shall be
binding on all Members.

Section 10.07Notices. All notices, demands, solicitations of consent or
approval, and other communications hereunder shall be in writing or by
electronic mail (with or without attached PDFs), and shall be sufficiently given
if personally delivered or sent by postage prepaid, registered or certified
mail, return receipt requested, or sent by electronic mail, overnight courier or
facsimile transmission, addressed as follows: if intended for the Company, to
the Company’s principal office determined pursuant to Section 2.03; and if
intended for any Member, to the address of such Member set forth on the
Company’s records, or to such other address as any Member may designate by
written notice. Notices shall be deemed to have been given (i) when personally
delivered, (ii) if sent by registered or certified mail, on the earlier of
(A) three days after the date on which deposited in the mails or (B) the date on
which received, (iii) if sent by overnight courier or facsimile transmission, on
the date on which received or (iv) if sent by electronic mail, on the date on
which received or on the next business day if the date received is either not a
business day or the electronic mail was received after 5:00pm local time at the
address of the recipient; provided that notices of a change of address shall not
be deemed given until the actual receipt thereof. The provisions of this Section
shall not prohibit the giving of written notice in any other manner; any such
written notice shall be deemed given only when actually received.

Section 10.08Construction.

 

(a)

The captions used herein are intended for convenience of reference only and
shall not modify or affect in any manner the meaning or interpretation of any of
the provisions of this Agreement.

 

(b)

As used herein, the singular shall include the plural (and vice versa), the
masculine gender shall include the feminine and neuter, and the neuter gender
shall include the masculine and feminine, unless the context otherwise requires.

 

(c)

The words “hereof,” “herein,” and “hereunder,” and words of similar import, when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

(d)

References in this Agreement to Articles, Sections and Schedules are intended to
refer to Articles, Sections and Schedules of this Agreement unless otherwise
specifically stated.

28

 

 

--------------------------------------------------------------------------------

 

(e)

Nothing in this Agreement shall be deemed to create any right in or benefit for
any creditor of the Company that is not a party hereto, and this Agreement shall
not be construed in any respect to be for the benefit of any creditor of the
Company that is not a party hereto. Notwithstanding the foregoing, the lenders
under a Facility are express, intended third-party beneficiaries hereof,
entitled to enforce the provisions of Section 3.01 in their own name in
accordance with the terms governing such Facility.

 

(f)

References to any Person includes such Person’s successors (including any
successor by merger, consolidation, conversion or acquisition of all or
substantially all of such Person’s assets) and assigns provided that, if
restricted by this Agreement, only if such successors and assigns are permitted
hereunder.

 

(g)

Reference to day or days without further qualification means calendar days.

 

(h)

References to any agreement, document or instrument means such agreement,
document or instrument, together with all schedules, exhibits and annexes
thereto, in each case as amended, modified, waived, supplemented, restated or
replaced and in effect from time to time in accordance with the terms thereof.

 

(i)

References to any applicable law means such applicable law as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder, and reference to
any section or other provision of any applicable law means that provision of
such applicable law from time to time in effect including those constituting the
substantive amendment, modification, codification, replacement or reenactment of
such section or other provision.

 

(j)

The term “including” shall mean “including without limitation.”

Section 10.09Amendments; Waivers.  This Agreement may be amended and the
observance of any provisions may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the parties hereto.  

Section 10.10Legal Counsel. Owl Rock has engaged Eversheds Sutherland (US) LLP
(“Company Counsel”), as legal counsel to the Company and Owl Rock. Moreover,
Company Counsel has previously represented and/or concurrently represents the
interests of the Company, Owl Rock and/or parties related thereto in connection
with matters other than the preparation of this Agreement and may represent such
Persons in the future. Each Member: (i) approves Company Counsel’s
representation of the Company and Owl Rock in the preparation of this Agreement;
and (ii) acknowledges that Company Counsel has not been engaged by any other
Member to protect or represent the interests of such Member vis-à-vis the
Company or the preparation of this Agreement, and that actual or potential
conflicts of interest may exist among the Members in connection with the
preparation of this Agreement. In addition, each Member: (i) acknowledges the
possibility of a future conflict or dispute among Members or between any Member
or Members and the Company; and (ii) acknowledges the possibility that, under
the laws and ethical rules governing the conduct of attorneys, Company Counsel
may be precluded from representing the Company and/or Owl Rock (or any equity
holder thereof) in connection with any such conflict or dispute. Nothing in this
Section 10.10 shall preclude the Company from selecting different legal counsel
to represent it at any time in the future and no Member shall be deemed by
virtue of this Section 10.10 to have waived its right to object to any conflict
of interest relating to matters other than this Agreement or the transactions
contemplated herein provided that any Member may otherwise waive such right.

Section 10.11Execution. This Agreement may be executed in any number of
counterparts and all such counterparts together shall constitute one agreement
binding on all Members.

Section 10.12Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto; provided that
this provision shall not be construed to permit any assignment or transfer which
is otherwise prohibited hereby.

Section 10.13Severability. If any one or more of the provisions contained in
this Agreement, or any application thereof, shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the

29

 

 

--------------------------------------------------------------------------------

remaining provisions contained herein and all other applications thereof shall
not in any way be affected or impaired thereby.

Section 10.14Computation of Time. In computing any period of time under this
Agreement, the day of the act, event, or default from which the designated
period of time begins to run shall not be included. The last day of the period
so computed shall be included, unless it is a Saturday, Sunday or legal holiday
on which banks in New York are closed, in which event the period shall run until
the end of the next day which is not a Saturday, Sunday or such a legal holiday.
Any reference to “business day” shall refer to any day which is not a Saturday,
Sunday or such a legal holiday. Any references to time of day shall refer to New
York time.

Section 10.15Entire Agreement. This Agreement, and any other agreements that may
be entered into in connection with a Facility set forth the entire understanding
among the parties relating to the subject matter hereof, any and all prior
correspondence, conversations, memoranda or other writings being merged herein
and replaced and being without effect hereon. No promises, covenants or
representations of any character or nature other than those expressly stated
herein or in any such other agreement have been made to induce any party to
enter into this Agreement.

Section 10.16ESG Policy.  Regents hereby notifies Owl Rock and the Company that
Regents is a signatory to the UN Principles for Responsible Investment and
considers environmental, social and governance factors (“ESG”) in its investment
decision-making process.  Further, the Investor has adopted a policy on ESG (the
“ESG Policy”), a copy of which Regents has provided to Owl Rock.  Such policy
may be amended from time to time, and Regents may provide updates to such ESG
Policy to Owl Rock from time to time.  As a result, Regents encourages Owl Rock
to consider ESG in Owl Rock’s investment decision-making process; provided,
however, that the parties hereto agree and acknowledge that nothing in this
Section 10.16 shall prohibit, restrict or otherwise limit the Company from
making any investment in any security or investment.

Section 10.17Non-ESG Companies: Tobacco Companies, Sudan Companies, Firearms
Companies, Private Prisons Companies, Coal Companies, Oil Sands Companies.
Regents hereby represents to the Company, and the Company understands, that
Regents is a public entity recognized under Article IX, section 9 of the
Constitution of the State of California.  Regents has advised the Company that,
pursuant to a formal, written policy adopted by its governing board, it is
prohibited from investing directly in tobacco companies, Sudan companies,
firearms companies, private prison companies, coal companies or oil sands
companies.  For purposes hereof, a “tobacco company” means any entity listed in
the Bloomberg Industry Subgroup – Tobacco or the Bloomberg Issuer Industry –
Tobacco; “Sudan company” means any company contained in Regent’s List of
Restricted Issuers under the heading “Businesses with Significant Business
Interests in the Sudan”; “firearms company” means any company contained in
Regent’s List of Restricted Issuers under the heading "Certain Businesses that
Manufacture Firearms"; “private prisons company” means any company contained in
Regent’s List of Restricted Issuers under the heading “Businesses Operating
Private Prisons in the United States”; “coal company” means any company
contained in Regents' List of Restricted Issuers under the heading “Businesses
Primarily Focused on Coal Mining/Extraction”; and “oil sands company” means any
company contained in Regents' List of Restricted Issuers under the heading
“Businesses Primarily Focused on Oil Sands Development and Production”.  The
foregoing collectively are referred to herein as “non-ESG companies.”  The
parties hereto agree and acknowledge that nothing in this Section 10.17 shall
prohibit, restrict or otherwise limit the Company from making any investment,
except as expressly provided in the immediately succeeding sentence. The Company
shall not make an investment in a company that it knows to be a non-ESG company,
or that, as of the date immediately following the completion of such investment,
will be a non-ESG company. In the event that the Company has made an investment
in a company that later becomes a non-ESG company, the Company shall provide
Regents with written notice thereof, and if Regents so requests, the Company
shall use commercially reasonable efforts to either (i) dispose of its interest
in the Non-ESG Company, or (ii) assist Regents in finding a purchaser to acquire
all of Regents’ interest in the Company.  In no event will the Company
distribute to Regents the securities of any Non-ESG-Company.  The Company will
not distribute the securities of any non-ESG company to Regents but, instead,
shall sell such securities on behalf of, and remit the proceeds thereof to,
Regents.

Section 10.18Publicity. Except as required by law, none of the Company, any
Member or their respective Affiliates, shall disclose any relationship with
Regents to persons or entities that are not Members, prospective Members, agents
or representatives of the Company (including, without limitation, attorneys or
accountants thereof).

30

 

 

--------------------------------------------------------------------------------

The Person making such disclosure to any such attorney shall instruct such
attorney not to use any non-public or confidential information about Regents
obtained in connection with this Agreement or the operation of the Company on
behalf of such attorney’s clients. For the avoidance of doubt, Regents
acknowledges and agrees that Owl Rock will file this Agreement with the SEC.

Section 10.19Sovereign Immunity. The Company and each Member acknowledges that
Regents is entitled to certain immunities, defenses, rights and actions with
respect to tort claims arising out of Regents’ status as a sovereign state or
entity and that Regents reserves all such immunities, defenses, rights or
actions. No waiver of such immunities, defenses, rights or actions shall be
implied or otherwise deemed to exist by Regents entering into this Agreement, by
any express or implied provision thereof, or by any actions or omissions to act
by Regents or any of its representatives or agents, whether taken or omitted to
be taken pursuant to this Agreement or prior to Regents’ execution thereof;
provided, however, that Regents agrees that, to the maximum extent permitted by
law, Regents shall not assert any such immunities, defenses, rights or actions,
and none of such immunities, defenses, rights or actions shall apply, with
respect to Regent’s obligation to make Capital Contributions to the Company or
to comply with any other contractual obligation under this Agreement and any
amendments to this Agreement.

Section 10.20Opinions of Counsel. In any event in which this Agreement requires
or permits a Member to deliver an opinion of legal counsel, the Company and each
Member will accept an opinion from internal legal counsel of the Member.

Section 10.21Agreement to Keep Terms Confidential. Each of the parties hereto
agrees that it will not, and that it will cause its respective agents and
Affiliates to not, discuss the terms agreed to by the parties in connection with
their respective investment in the Company, whether contained in this Agreement,
or any other documents or conversations, with any person other than its
officers, directors, affiliates, or attorneys, unless (a) required by applicable
law or (b) the other parties hereto give their express written
consent.  Further, the Company shall not authorize its attorney to use or refer
to this Agreement for any purpose other than with its direct representation of
the Company.  For the avoidance of doubt, each of the parties hereto agrees that
obligations under this Section 10.21 shall survive any termination of the
Company or this Agreement.

Section 10.22Enforceability.  If any provision of this Agreement shall be held
or made invalid by a court decision, statute, rule or otherwise, the remainder
of this Agreement shall not be affected thereby.

Section 10.23Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.

 

 

 

[Remainder of page left blank]




31

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Members have caused this Agreement to be executed and
delivered as of June 20, 2017.

 

 

 

 

 

 

Owl Rock Capital Corporation

 

 

By:

 

 

 /s/ Alan Kirshenbaum

 

 

 

 

 

Name:

 

Alan Kirshenbaum

 

 

Title:

 

Chief Financial Officer

 

Regents of the University of California

 

 

By:

 

 

 /s/ Jagdeep Singh Bachher

 

 

 

 

 

Name:

 

Jagdeep Singh Bachher

 

 

Title:

 

Chief Investment Officer




32

 

 

--------------------------------------------------------------------------------

Appendix A

Member List

 

 

Name/Address

Capital Commitment

 

Owl Rock Capital Corporation

245 Park Avenue

41st Floor

New York, NY 10167

 


 

 

 

$100,000,000

 

The Regents of the University of California

1111 Broadway

Suite 2100

Oakland, CA 94607  

 

 

 

$100,000,000

 




33

 

 

--------------------------------------------------------------------------------

Schedule A

Member Decisions

1. Prior Approval shall be required for the Company or any Financing Subsidiary
that is wholly-owned or otherwise controlled by the Company to do any of the
following:

(i) Take any action or decision which results in the investment of any amount
(including any additional amount) in an Investment (other than an amount
invested pursuant to a binding obligation previously entered into with Prior
Approval) or the sale, transfer or other disposition of any Investment (other
than an amount sold, transferred or other disposed of pursuant to a binding
obligation previously entered into with Prior Approval);

(ii) Materially modify or waive the terms of any Investment which results in any
of the following: (1) an extension of additional capital or commitments; (2) an
amendment or waiver of a financial covenant; (3) an approval of an acquisition
which is expected to represent more than 20% of the earnings before interest,
taxes, depreciation and amortization of the obligor or issuer; (4) an approval
of a sale of assets which represents more than 20% of the earnings before
interest, taxes, depreciation and amortization of the obligor or issuer; (5) the
incurrence of additional senior debt by the obligor or issuer equal to or
greater than 20% of the existing senior commitments or which results in leverage
increasing by more than 0.5 times; or (6) an amendment or waiver of any payment
term, including mandatory prepayments; provided that if the Members cannot agree
as to any such material modification or waiver of an Investment, the Members
shall vote in a manner consistent with a majority in interest of the other
participants in such Investment (excluding other participants that are
Affiliates of a Member);

(iii) Enter into any transaction with a Member or an Affiliate of a Member
(except as permitted by this Agreement);

(iv) Make short sales of assets or engage in hedging or other derivative or
commodities transactions;

(v) Enter into any credit facility, including in particular enter into a senior
credit facility to leverage the Company’s Investments, or materially modify or
waive the terms thereof or make a voluntary prepayment; provided that Prior
Approval shall separately be required to utilize any leverage greater than 2:1
leverage;

(vi) Guarantee, or otherwise become liable for, the obligations of other
Persons, including, without limitation, Portfolio Companies and Alternative
Investment Vehicles;

(vii) Replace the Administrative Agent for the Company, or materially modify or
waive the terms of the Administrative Services Agreement;

(viii) Approve a sub-administration agreement, or materially modify or waive the
terms of a sub-administration agreement;

(ix) Approve a transfer or pledge of an interest in the Company in accordance
with Article VII, except as provided otherwise herein, including pursuant to
Section 3.02;

(x) File for bankruptcy;

(xi) Commence or settle any material claims or litigation;

(xii) Distribute Illiquid Securities;


(xiii) Take any action or decision which pursuant to any provision of this
Agreement requires Prior Approval; and

(xiv) Modify or waive any material provision of this Agreement.

2. Subject to Section 1 of this Schedule A for matters requiring Prior Approval,
Approval shall be required for the Company or any Financing Subsidiary that is
wholly-owned or otherwise controlled by the Company to do any of the following:

34

 

 

--------------------------------------------------------------------------------

(i) Change the name or principal office, or open additional offices;

(ii) Form, acquire an interest in, or transfer or otherwise dispose of an
interest in, any Financing Subsidiary, Alternative Investment Vehicle, or any
other subsidiary owned by it, or materially modify or waive the terms thereof;

(iii) Retain a custodian of its assets and open bank accounts on its behalf; and

(iv) Take any action or decision which pursuant to any provision of this
Agreement requires Approval.

35

 

 